Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 1 of 28 PageID 14676




                    UN
                     ITEDSTATESDISTR
                                   ICTCOURT
                     M
                     IDDLEDISTR
                              ICTOFFLOR IDA
                       JACKSONV
                              ILLEDIVIS
                                      ION



  TROYSM  ITH, ind
                 ividu
                     all
                       yandon
  beha
     lfofal
          lo t
             herssimi
                    lar
                      lysi
                         tuate d
                               ,
  BRENDANC  .HANEY  ,ind
                       ividually
  andonb e
         halfofal
                lother
                     ssimi
                         l a
                           rly
  si
   tua
     ted,andGERALDE  .REEDIV   ,          Ca
                                           seNo
                                              .3:
                                                18-
                                                  cv-
                                                    0101
                                                       1-T
                                                         JC-
                                                           JRK
  ind
    ividua
         llyando nbeha
                     lfofa
                         llo ther
                                s
  simi
     lar
       lysi
          tuated
               ,

        P
        lai
          nti
            ffs
              ,

  v
  .

  COSTADEL MAR
             ,INC
                .,a
                  Flo
                    rid
                      a
  Comp
     any
       ,

        D
        efe
          nda
            nt.



       OBJECTION OFAUST
                      INVALLSANDNOTICE OFINTENT
                                              IONTO
         APPEARATTHEFA IRNESSHEAR
                                INGTHROUGHCOUNSEL

                                 In
                                  trodu
                                      cti
                                        on

       R
       esp
         ect
           ful
             ly,t
                heC
                  our
                    t’
                     spr
                       el
                        imin
                           aryc
                              onc
                                lus
                                  iont
                                     hatt
                                        hisi
                                           sno
                                             tac
                                               oup
                                                 on

 s
 et
  tl
   eme
     ntu
       nde
         rth
           eCl
             assA
                ct
                 ionF
                    air
                      nes
                        sAc
                          t(CAFA
                               )isin
                                   cor
                                     rec
                                       t.D
                                         kt.1
                                            02a
                                              t4

 n
 .1(
   ci
    tin
      g28U
         .S.C
            .§17
               12)
                 .Th
                   oug
                     h“cou
                         pon
                           ”isn
                              otd
                                efin
                                   edbyt
                                       hes
                                         ta
                                          tut
                                            ean
                                              d

 th
  eEl
    eve
      nthC
         irc
           uith
              asy
                ett
                  owe
                    ighi
                       nont
                          hei
                            ssu
                              e,t
                                hes
                                  evo
                                    uch
                                      ers wo
                                           uldb
                                              e

 r
 eco
   gni
     zeda
        scou
           pon
             sinev
                 eryC
                    irc
                      uitC
                         our
                           tth
                             ath
                               as.
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 2 of 28 PageID 14677




       Th
        e $8
           .99
             , $1
                0,an
                   d $1
                      9.99 C
                           ost
                             avou
                                che
                                  rsa
                                    reco
                                       upo
                                         nsb
                                           eca
                                             useth
                                                 ey

 r
 equ
   irec
      las
        smem
           ber
             stou
                seth
                   emw
                     itht
                        hed
                          efe
                            nda
                              nt,s
                                 erv
                                   ing mo
                                        rea
                                          sa m
                                             ark
                                               et
                                                ing

 c
 amp
   aign
      1
        th
         anad
            isgo
               rgem
                  ento
                     fil
                       l-
                        got
                          teng
                             ain
                               s.S
                                 eeS
                                   ynfu
                                      elT
                                        ech
                                          .,I
                                            nc.v
                                               .DHL

 E
 xp.(U
     SA)
       ,In
         c.,4
            63 F
               .3d6
                  46,65
                      4(7
                        thC
                          ir
                           .200
                              6);s
                                 eea
                                   lsoI
                                      nre
                                        :Lum
                                           ber

 L
 iqu
   ida
     tor
       sCh
         ine
           se-
             Man
               ufa
                 ctu
                   redF
                      loo
                        ringP
                            rod
                              .Mk
                                tg.
                                  ,Sa
                                    lesP
                                       rac
                                         ti
                                          ces &P
                                               rod
                                                 .

 L
 iab
   .Li
     tig
       .,95
          2F.
            3d4
              71,4
                 89(4
                    thC
                      ir
                       .20
                         20)
                           .Th
                             eya
                               reu
                                 nlik
                                    e W
                                      al
                                       -Ma
                                         rto
                                           r

 Am
  azo
    ngi
      ftc
        ard
          sth
            ate
              nab
                lec
                  ons
                    ume
                      rstos
                          ele
                            ctf
                              romaw
                                  ider
                                     ang
                                       eofp
                                          rodu
                                             cts
                                               .

 Th
  e vo
     uch
       ersa
          rec
            onf
              ine
                dtoan
                    arr
                      owun
                         ive
                           rseo
                              fpr
                                odu
                                  ctsf
                                     romas
                                         ung
                                           las
                                             ses

 c
 omp
   any
     .Mem
        ber
          softh
              eNa
                tionw
                    ide W
                        arr
                          ant
                            yCl
                              ass,f
                                  orex
                                     amp
                                       le
                                        ,ca
                                          nno
                                            t

 pu
  rch
    ase“
       hun
         dre
           dso
             fpro
                duc
                  ts”w
                     ithas
                         ing
                           le$
                             8.99vo
                                  uch
                                    er.Dk
                                        t.1
                                          09a
                                            t8.T
                                               hey

 m
 ustc
    hoo
      sef
        rom4
           2it
             emsl
                ikeC
                   ost
                     ade
                       cal
                         s,c
                           lean
                              ingc
                                 lot
                                   hs,a
                                      ndc
                                        ord
                                          sfo
                                            r

 g
 las
   ses
     .Dk
       t.98-
           1(E
             x.3toAm
                   end
                     edS
                       et
                        tl
                         eme
                           nt)
                             .Oth
                                erw
                                  ise
                                    ,th
                                      eymu
                                         sts
                                           pendou
                                                t

 o
 fpo
   cke
     ttob
        ene
          fi
           tfr
             omt
               hevo
                  uch
                    er.

       Th
        evo
          uch
            ers do n
                   ots
                     pendl
                         ikec
                            ash. C
                                 ash do
                                      esn
                                        oth
                                          aveatw
                                               o-y
                                                 ear

 e
 xpi
   rat
     iond
        ate
          .Andc
              ashd
                 oesn
                    otl
                      imi
                        tacon
                            sum
                              ert
                                opr
                                  odu
                                    ctsf
                                       romac
                                           omp
                                             any

 th
  atp
    rev
      iou
        slym
           is
            rep
              res
                ent
                  ed t
                     hen
                       atu
                         reo
                           fit
                             swa
                               rra
                                 nti
                                   esa
                                     ndc
                                       har
                                         gedt
                                            hem

 imp
   rop
     erf
       ees
         .

       No
        rdo
          escl
             assco
                 uns
                   els
                     ’ch
                       ose
                         nnom
                            enc
                              la
                               tur
                                 eof“
                                    vou
                                      che
                                        rs”r
                                           emov
                                              eth
                                                e

 s
 et
  tl
   eme
     ntf
       romCAFA
             ’sr
               eac
                 hasc
                    las
                      sco
                        uns
                          eli
                            nsi
                              st.D
                                 kt.99pa
                                       ssim.Th
                                             eFou
                                                rth
 1
  Th
   eonlyre
         asonfo
              rd e
                 sign
                    at
                     ingthevouc
                              her
                                sonecen
                                      tbelowth
                                             edo
                                               lla
                                                 r(i
                                                   .e
                                                    ,$8
                                                      .99a
                                                         nd$19
                                                             .99
                                                               )
 i
 stoindu
       ceconsum
              erstospendb
                        eyondth
                              evouc
                                  heramount
                                          .


                                       1
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 3 of 28 PageID 14678




 C
 irc
   uitr
      ecen
         tlyr
            eve
              rsedo
                  nthi
                     sve
                       ryp
                         oin
                           tinac
                               aseinw
                                    hic
                                      hRob
                                         ertC
                                            lor
                                              e,o
                                                neo
                                                  f

 th
  eun
    der
      sig
        nedco
            uns
              el,r
                 epr
                   ese
                     nte
                       dth
                         eob
                           jec
                             tor
                               .Se
                                 eLumb
                                     erL
                                       iqu
                                         ida
                                           tor
                                             s,95
                                                2

 F
 .3da
    t48
      9-91(
          rev
            ers
              ingf
                 eea
                   fte
                     rcou
                        rtf
                          ail
                            edt
                              oap
                                plyCAFAtos
                                         et
                                          tl
                                           eme
                                             ntw
                                               ith

 vo
  uch
    ers)
       .In
         dee
           d,“CAFA
                 ’sl
                   egi
                     sla
                       tiv
                         ehi
                           sto
                             rym
                               ake
                                 scl
                                   ear
                                     ”th
                                       at“
                                         lab
                                           el
                                            ingt
                                               he

 r
 el
  iefaw
      ard
        edt
          oth
            ecl
              assa
                 s‘v
                   ouc
                     her
                       s’i
                         sno
                           tdi
                             spo
                               si
                                tiv
                                  e.”L
                                     umb
                                       erL
                                         iqu
                                           ida
                                             tor
                                               s,

 95
  2F.3
     dat4
        89(c
           it
            ingS
               .Re
                 p.N
                   o.1
                     09-
                       14,a
                          t16
                            ,18-
                               20(20
                                   05)(
                                      cri
                                        tic
                                          iz
                                           ing

 s
 et
  tl
   eme
     ntsi
        n wh
           ichr
              el
               iefaw
                   ard
                     edw
                       asl
                         abe
                           led‘
                              vou
                                che
                                  r’
                                   );I
                                     nre So
                                          uthw
                                             est

 A
 ir
  lin
    esV
      ouc
        herL
           it
            ig.,7
                99F
                  .3d7
                     01(
                       7thC
                          ir
                           .20
                             15)(
                                rej
                                  ect
                                    ingd
                                       is
                                        tin
                                          ct
                                           ionb
                                              etw
                                                een

 vo
  uch
    ersa
       ndc
         oup
           ons)
              .

       Ap
        pli
          cat
            iono
               f CAFA h
                      ereh
                         astw
                            oef
                              fec
                                ts
                                 .Fi
                                   rst,i
                                       tre
                                         qui
                                           resh
                                              eigh
                                                 ten
                                                   ed

 s
 cru
   tin
     yoft
        hes
          et
           tlem
              enta
                 ndp
                   rec
                     lud
                       esa
                         ppr
                           ova
                             lifth
                                 erei
                                    sad
                                      isp
                                        rop
                                          ort
                                            ion
                                              atef
                                                 ee

 r
 ela
   tiv
     etoa
        ctu
          alc
            las
              sre
                cov
                  ery
                    .28U
                       .S.C
                          .§17
                             12(
                               e);F
                                  igu
                                    ero
                                      av.Sh
                                          arp
                                            erIm
                                               age

 C
 orp
   .,5
     17F
       .Sup
          p.2
            d129
               2,1
                 321(S
                     .D.F
                        la
                         .20
                           07)(
                              con
                                clu
                                  din
                                    gCAFAr
                                         equ
                                           ire
                                             s“a

 g
 rea
   terl
      eve
        lofs
           cru
             tiny
                ”);a
                   cco
                     rdSy
                        nfu
                          elT
                            ech
                              s.
                               ,In
                                 c.v
                                   .DHLE
                                       xpr
                                         ess(U
                                             SA)
                                               ,In
                                                 c.,

 46
  3F.
    3d6
      46,6
         54(
           7thC
              ir
               .200
                  6)(
                    “wen
                       otet
                          hati
                             nth
                               ats
                                 ta
                                  tut
                                    eCo
                                      ngr
                                        essr
                                           equ
                                             ire
                                               d

 h
 eig
   hte
     nedju
         dic
           ia
            lsc
              rut
                inyo
                   fcou
                      pon-
                         bas
                           eds
                             et
                              tl
                               eme
                                 nts”
                                    ).S
                                      eco
                                        nd, CAFA

 p
 ros
   cri
     besc
        las
          sco
            uns
              els
                ’pro
                   pos
                     eda
                       tto
                         rne
                           ys’f
                              eesa
                                 sap
                                   erc
                                     ent
                                       ageo
                                          fco
                                            upo
                                              ns

 o
 ffe
   redt
      oth
        ecl
          ass.Inr
                e HPI
                    nkj
                      etP
                        rin
                          terL
                             it
                              ig.
                                ,71
                                  6F.
                                    3d1
                                      173
                                        ,11
                                          84(
                                            9thC
                                               ir
                                                .

 20
  13)(
     “th
       eun
         amb
           iguo
              uscomm
                   ando
                      f§17
                         12(
                           a)r
                             equ
                               ire
                                 sth
                                   at‘
                                     anya
                                        tto
                                          rne
                                            y'sf
                                               ee’

 aw
  ard
    edfo
       rob
         ta
          inin
             gco
               upo
                 nre
                   li
                    efb
                      eca
                        lcu
                          la
                           tedu
                              sin
                                gth
                                  ere
                                    dem
                                      pti
                                        onv
                                          alu
                                            eof



                                       2
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 4 of 28 PageID 14679




 th
  eco
    upo
      ns”
        ).C
          las
            scou
               nse
                 lar
                   eon
                     lye
                       nti
                         tl
                          edtoap
                               erc
                                 ent
                                   ageo
                                      ffe
                                        esf
                                          romth
                                              e

 vo
  uch
    ersr
       ede
         eme
           d,n
             otf
               romth
                   osei
                      ssu
                        ed.I
                           d.

       F
       eesf
          ora
            llo
              the
                rre
                  li
                   ef,i
                      nclu
                         din
                           gin
                             jun
                               ct
                                iver
                                   el
                                    ief
                                      ,mu
                                        stc
                                          omeu
                                             nde
                                               rth
                                                 e

 lo
  des
    tarm
       eth
         od.2
            8U.S
               .C.§
                  171
                    2(b
                      )(1
                        ),
                         (c)
                           (2)
                             .How
                                eve
                                  r,cl
                                     assc
                                        oun
                                          selh
                                             aven
                                                ot

 p
 rof
   fer
     eds
       uff
         ic
          ien
            tma
              ter
                ia
                 ltoa
                    llowth
                         eCo
                           urtt
                              omak
                                 esu
                                   cha
                                     naw
                                       ard
                                         .Dk
                                           t.1
                                             09-
                                               4.

 Th
  eyp
    rov
      ide
        dnob
           reak
              dow
                nastoh
                     owh
                       our
                         swe
                           rea
                             ccum
                                ula
                                  tedbyt
                                       aska
                                          ndt
                                            hus

 no w
    ayfo
       rth
         e Co
            urtt
               oel
                 imin
                    atedu
                        pli
                          cat
                            iveb
                               il
                                ling
                                   ,anim
                                       por
                                         tan
                                           tcon
                                              sid
                                                era
                                                  tio
                                                    n

 g
 ive
   nth
     eth
       reeo
          ver
            lapp
               ingc
                  ases
                     .He
                       nsl
                         eyv
                           .Ec
                             kerh
                                art,4
                                    61U
                                      .S.42
                                          4,4
                                            33(
                                              198
                                                3);

 N
 orm
   anv
     .Ho
       us.A
          uth
            .ofC
               it
                yofM
                   ont
                     gom
                       ery,8
                           36F
                             .2d12
                                 92,13
                                     01(
                                       11t
                                         hCi
                                           r.

 19
  88).

       N
       ei
        the
          rse
            tt
             lem
               enta
                  ppro
                     valn
                        ora
                          naw
                            ardo
                               fat
                                 tor
                                   ney
                                     s’f
                                       eesi
                                          sapp
                                             rop
                                               ria
                                                 tea
                                                   t

 th
  isju
     nct
       urew
          ith
            outin
                form
                   at
                    iono
                       nre
                         demp
                            tionr
                                ate
                                  s.U
                                    nfo
                                      rtun
                                         ate
                                           ly,th
                                               epa
                                                 rt
                                                  ies

 h
 aves
    tru
      ctu
        redt
           hes
             et
              tlem
                 ents
                    oth
                      atth
                         ecou
                            pon
                              sca
                                nno
                                  tis
                                    sueun
                                        ti
                                         laf
                                           terth
                                               eCo
                                                 urt

 a
 ppr
   ove
     sth
       ese
         tt
          lem
            ent
              .Dk
                t.9
                  8¶IV
                     .D &I
                         I.
                          (18
                            );I
                              nreH
                                 PIn
                                   kje
                                     t,7
                                       16F
                                         .3d1
                                            173
                                              ,

 11
  86(9
     thC
       ir
        .20
          13)
            . Bymo
                 vin
                   gfo
                     rse
                       tt
                        lem
                          entap
                              prov
                                 ala
                                   ndf
                                     eesw
                                        ith
                                          outt
                                             his

 in
  form
     at
      ion
        ,cl
          assc
             oun
               seli
                  nvi
                    tee
                      rro
                        r.HP,71
                              6F.
                                3da
                                  t118
                                     6.

       On
        epo
          ssib
             leop
                tio
                  n wo
                     uldb
                        efo
                          rth
                            epa
                              rt
                               iestos
                                    ubm
                                      itex
                                         per
                                           tte
                                             st
                                              imo
                                                ny

 c
 onc
   ern
     ingt
        hev
          alu
            eoft
               hev
                 ouch
                    ersa
                       ndt
                         hee
                           xpe
                             cte
                               dre
                                 dem
                                   pti
                                     onr
                                       ate
                                         s.2
                                           8U.S
                                              .C.

 §1
  712
    (d)(
       “th
         eco
           urtm
              ay,ini
                   tsd
                     isc
                       ret
                         ionup
                             ont
                               hem
                                 otio
                                    nofap
                                        art
                                          y,r
                                            ece
                                              ive

 e
 xpe
   rtt
     est
       imo
         nyf
           roma w
                itn
                  essqu
                      al
                       if
                        iedt
                           opr
                             ovi
                               dein
                                  form
                                     at
                                      ionont
                                           hea
                                             ctu
                                               al



                                       3
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 5 of 28 PageID 14680




 v
 alu
   etot
      hec
        las
          smemb
              erso
                 fth
                   eco
                     upo
                       nsth
                          ata
                            rer
                              ede
                                emed
                                   ”);C
                                      ham
                                        ber
                                          sv.

 W
 hir
   lpoo
      lCo
        rp.,9
            80F
              .3d6
                 45,6
                    62n
                      .4(
                        9thC
                           ir
                            .20
                              20)(
                                 sug
                                   ges
                                     tingCAFAa
                                             llow
                                                s

 “
 usi
   ngex
      per
        tte
          st
           imo
             nyt
               oes
                 tim
                   ate
                     ”th
                       ecou
                          ponr
                             edem
                                ptio
                                   nva
                                     lue
                                       ).W
                                         hat
                                           eve
                                             rth
                                               e

 a
 ctu
   alr
     edemp
         tio
           nra
             tes
               ,th
                 eya
                   rec
                     ert
                       aint
                          obel
                             essth
                                 an10%.“R
                                        edemp
                                            tio
                                              nra
                                                tes

 a
 ret
   iny
     [,]
       ”“t
         ypi
           cal
             ly m
                ir
                 ror
                   [in
                     g]th
                        ean
                          nua
                            lco
                              rpo
                                rat
                                  eis
                                    sue
                                      dpr
                                        omo
                                          tion
                                             alc
                                               oup
                                                 on

 r
 edem
    pti
      onr
        ate
          sof1-
              3%.
                ”Jam
                   esT
                     har
                       in & B
                            rianB
                                loc
                                  kov
                                    ich
                                      ,Cou
                                         pon
                                           san
                                             dth
                                               e

 C
 las
   sAc
     tionF
         air
           nes
             sAc
               t, 18GEO.J
                        .LEGAL ETH
                                 ICS 1
                                     443
                                       ,14
                                         45,1
                                            448(
                                               2005
                                                  ).

 Ev
  ena1
     0%r
       edem
          pti
            onr
              atew
                 oul
                   dma
                     ket
                       hevo
                          uch
                            erswo
                                rthj
                                   ust$
                                      3.7m
                                         il
                                          lio
                                            n.2
                                               To

 th
  eex
    ten
      tcl
        assco
            uns
              ela
                ree
                  nt
                   it
                    ledt
                       ore
                         cov
                           erap
                              erc
                                ent
                                  ageo
                                     fth
                                       esa
                                         lest
                                            axan
                                               d

 d
 el
  ive
    ryc
      ost
        sth
          atC
            ost
              aha
                sag
                  reedt
                      oco
                        ver
                          ,tho
                             seamo
                                 unt
                                   sar
                                     eti
                                       edtot
                                           hec
                                             oupo
                                                ns

 a
 ndsh
    oul
      dli
        kew
          iseb
             eva
               lue
                 dba
                   sedo
                      nred
                         emp
                           tionr
                               ate
                                 s.T
                                   hus
                                     ,if1
                                        0%o
                                          fcl
                                            ass

 m
 emb
   ersr
      ede
        emt
          heco
             upo
               ns,$
                  20m
                    il
                     lio
                       n in w
                            aiv
                              eds
                                hip
                                  pin
                                    gco
                                      stsh
                                         asa$2

 m
 il
  lio
    nre
      dem
        pti
          onv
            alu
              ean
                dth
                  e$1m
                     il
                      lionf
                          orn
                            osa
                              lest
                                 axi
                                   swo
                                     rth$
                                        100
                                          ,000
                                             .

 Th
  at wo
      uldp
         rod
           ucea$5
                .89m
                   il
                    lio
                      nint
                         ota
                           lcou
                              ponv
                                 alu
                                   e.3
                                       A2
                                        5%b
                                          enc
                                            hma
                                              rk




 2
  Vallsdo e
          sno th a v
                   ed a
                      taonth  ea ve
                                  ragenumb  erofvoucher
                                                      sth a
                                                          tw illbed ist
                                                                      ributedperclass
 membe  r
        .Ifw  ea ssum eana vera geoftwop  erm  emb
                                                 er,usingthenumb   e
                                                                   ro fc las
                                                                           sm  emb er
                                                                                    s
 represen
        tedinth  eam endedc omp la
                                 int(D k
                                       t.84¶88 )andag  ene
                                                         rousc la
                                                                im sr a
                                                                      teo f10%among
 theF lor
        idaPu rch aseClass
                         ,th etotalfacev a
                                         lu eofthevou che
                                                        rsissued wou ldb e$37,976,600.
 (529,000 N a
            tionw ideR e
                       pairC lassM emb er
                                        sx2x$19   .99=$21 ,149,420.500 ,000 Nat
                                                                              ionw ide
 War
   r an
      tyC lassM  emb e
                     rsx2x$8   .99=$8 ,990,000.141
                                                 ,000F lor
                                                         idaR epai
                                                                 rC l a
                                                                      ssM  embersx2
 x$19 .99=$5  ,637,180.1,100,000F lor
                                    idaPu  r
                                           ch a
                                              seClassM  embersx10%c   la
                                                                       im sratex2x
 $10.00=$2  ,200,000.$21,149,420+$8  ,990,000+$5 ,637,180+$2  ,200,000=$37  ,976,600)
                                                                                    .
 10%o  f$37,976,600is$3,797,660 .
 3
   $3
    ,797
       ,660+$2
             ,100
                ,000=$5
                      ,897
                         ,660
                            .


                                          4
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 6 of 28 PageID 14681



                                       4
 wo
  ulda
     llow n
          oth
            inga
               bov
                 e a$
                    1.47m
                        il
                         lio
                           nfe
                             efo
                               rth
                                 ecou
                                    pon
                                      s. S
                                         eeI
                                           nre

 Ra
  yon
    ierI
       nc.S
          ec.L
             it
              ig., N
                   o.3
                     :14
                       -CV-
                          139
                            5-J
                              -32
                                JBT
                                  ,20
                                    17 WL45
                                          428
                                            52,a
                                               t*1

 (M
  .D.F
     la
      .Oc
        t.5
          ,20
            17)(
               not
                 ingt
                    hatC
                       amd
                         enIe
                            sta
                              bli
                                she
                                  d25%“
                                      ast
                                        heb
                                          enc
                                            hma
                                              rk

 f
 orc
   omm
     onfu
        ndc
          ase
            sint
               heE
                 lev
                   enth C
                        irc
                          uit
                            ”)(
                              ci
                               ta
                                tion
                                   som
                                     it
                                      ted
                                        );s
                                          eea
                                            lso

 C
 amd
   enIC
      ondom
          ini
            umA
              sso
                cia
                  tio
                    n,I
                      nc.v
                         .Du
                           nkl
                             e,9
                               46F
                                 .2d76
                                     8,7
                                       73(
                                         11t
                                           hCi
                                             r.

 19
  91)
    .

       Fo
        rth
          eno
            n-c
              oup
                onr
                  el
                   ief
                     ,th
                       emo
                         stc
                           las
                             scou
                                nse
                                  lco
                                    uldt
                                       heo
                                         ret
                                           ica
                                             llyr
                                                ecov
                                                   er

 wo
  uldb
     eth
       eirr
          epr
            esen
               ted$
                  2.6 m
                      il
                       lio
                         nlo
                           des
                             tar
                               .Asd
                                  isc
                                    uss
                                      edin
                                         fra
                                           ,th
                                             eya
                                               reno
                                                  t

 e
 vene
    nti
      tl
       edtot
           hat
             .Th
               ehi
                 ghe
                   stt
                     heo
                       ret
                         ica
                           lfe
                             eal
                               low
                                 abl
                                   eund
                                      erCAFAwo
                                             uldt
                                                hus

 b
 e$4
   .08
     9mi
       ll
        ion(
           actu
              al
               lyl
                 ess
                   ).5
                       A
                       cco
                         rdin
                            gtot
                               het
                                 erm
                                   softh
                                       ese
                                         tt
                                          lem
                                            ent
                                              ,a

 m
 inim
    umo
      fth
        e$7
          .91m
             il
              lion r
                   edu
                     ct
                      ioni
                         nfe
                           es“
                             sha
                               lli
                                 nur
                                   etoth
                                       ebe
                                         nef
                                           ito
                                             fth
                                               e

 C
 las
   s.”Dk
       t.9
         8atX
            .A.

           Stand
               ing,
                  Obj
                    ect
                      ionP
                         roc
                           edu
                             res,andA
                                    tto
                                      rneyIn
                                           form
                                              ation

       Th
        iso
          bje
            ct
             ingc
                las
                  smem
                     ber
                       ’sf
                         ulln
                            amei
                               sAu
                                 st
                                  inA
                                    lex
                                      and
                                        erV
                                          al
                                           ls.H
                                              is

 a
 ddr
   essi
      s20
        1Lem
           ingA
              venu
                 e,C
                   orp
                     usC
                       hri
                         st
                          i,T
                            exa
                              s78
                                404.S
                                    eeEx
                                       hib
                                         it1
                                           ,

 D
 ecl
   ara
     tio
       nofA
          ust
            inV
              al
               ls
                .Hi
                  scu
                    rre
                      ntph
                         onenum
                              beri
                                 s(9
                                   56)2
                                      85-
                                        592
                                          6.Id
                                             .at¶

 2
 .Ass
    etfo
       rthin V
             al
              ls’d
                 ecl
                   ara
                     tio
                       n,h
                         eisa m
                              emb
                                ero
                                  fth
                                    ese
                                      tt
                                       lem
                                         entc
                                            las
                                              s,




 4
   $5
    ,897
       ,660x.25+$1
                 ,474
                    ,415
                       .
 5
   $1
    ,474
       ,415+$2
             ,615
                ,374=$4
                      ,089
                         ,789
                            .


                                       5
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 7 of 28 PageID 14682



                           6
 sp
  eci
    fic
      al
       lyth
          eNa
            tionw
                ideR
                   epa
                     irC
                       las
                         s,  b
                             ecau
                                seh
                                  eisac
                                      it
                                       ize
                                         noft
                                            he Un
                                                it
                                                 ed

 S
 tat
   es(
     notf
        romF
           lor
             ida
               )wh
                 o(1
                   )pu
                     rch
                       ase
                         dCo
                           stap
                              lanosu
                                   ngl
                                     ass
                                       esb
                                         efo
                                           reJan
                                               uar
                                                 y

 1
 ,20
   18,an
       d(i
         i)w
           asch
              arg
                edar
                   epa
                     irf
                       eebyC
                           ost
                             afr
                               omA
                                 pri
                                   l3,2
                                      015t
                                         hrou
                                            ght
                                              he

 d
 ateo
    fth
      een
        tryo
           fth
             eCo
               urt
                 ’sF
                   ina
                     lOr
                       der
                         ,tor
                            epa
                              iro
                                rre
                                  pla
                                    ceh
                                      isCo
                                         stap
                                            lan
                                              o

 su
  ngl
    ass
      esd
        amag
           edbya
               ccid
                  ent
                    ,no
                      rma
                        lwe
                          aran
                             dte
                               ar,o
                                  rmi
                                    sus
                                      e.I
                                        d.a
                                          t¶¶3
                                             -8
                                              .

 V
 all
   s’d
     ecl
       ara
         tio
           n,w
             hic
               hisi
                  nco
                    rpo
                      rat
                        edh
                          ere
                            inb
                              yre
                                fer
                                  enc
                                    e,d
                                      esc
                                        rib
                                          es wh
                                              enan
                                                 d

 wh
  ereh
     epu
       rch
         ase
           dth
             reed
                if
                 fer
                   entp
                      airo
                         fCo
                           stas
                              ung
                                las
                                  sesa
                                     ndth
                                        eda
                                          teso
                                             frep
                                                air
                                                  s

 o
 fth
   esu
     ngl
       ass
         es.Id
             .Ita
                lsoa
                   tt
                    ach
                      esat
                         rueandc
                               orr
                                 ectco
                                     pyo
                                       fap
                                         rin
                                           t-
                                            outf
                                               romh
                                                  is

 on
  lin
    eCo
      staa
         ccou
            ntd
              ocum
                 ent
                   ingt
                      heo
                        rde
                          rsa
                            ndth
                               ere
                                 pai
                                   rfe
                                     es.I
                                        d.a
                                          tEx
                                            .1-
                                              A.I
                                                t

 a
 lsoa
    tt
     ach
       esat
          ruea
             ndc
               orr
                 ectc
                    opyo
                       fem
                         ai
                          lco
                            rre
                              spon
                                 den
                                   ces
                                     entf
                                        romCo
                                            stat
                                               o

 V
 al
  lsa
    ckn
      owl
        edg
          ingth
              eor
                der
                  s.V
                    al
                     lsi
                       sthu
                          sa m
                             emb
                               ero
                                 fth
                                   ese
                                     tt
                                      lem
                                        entc
                                           las
                                             sas

 d
 efin
    edbythec
           las
             sno
               tic
                 ean
                   dha
                     sst
                       and
                         ingt
                            oma
                              ket
                                hisob
                                    jec
                                      tion
                                         .

       M
       r.V
         al
          ls ob
              jec
                tst
                  oth
                    epro
                       pos
                         eds
                           et
                            tl
                             eme
                               ntan
                                  dat
                                    tor
                                      ney
                                        s’f
                                          eer
                                            equ
                                              estf
                                                 or

 th
  ere
    aso
      nss
        ta
         tedh
            ere
              in.
                7
                 Th
                  iso
                    bje
                      ct
                       ioni
                          sas
                            ser
                              tedonb
                                   eha
                                     lfo
                                       fVa
                                         ll
                                          sal
                                            one
                                              ,bu
                                                tit

 a
 ppl
   iese
      qua
        llyt
           oth
             een
               ti
                rec
                  las
                    s.Va
                       llsi
                          sre
                            pre
                              sen
                                tedbyB
                                     rad
                                       leyG
                                          .Bod
                                             ifo
                                               rd(
                                                 the

 un
  der
    sig
      ned
        ),T
          err
            el
             lHog
                anY
                  ege
                    lwe
                      l,P
                        .A.
                          ,8thF
                              loo
                                r,B
                                  lac
                                    ksto
                                       neB
                                         uil
                                           din
                                             g,23
                                                3


 6
  Val
    lsbel
        ieveshem ayalsobea membe
                               roftheN a
                                       tionwideW ar
                                                  rantyClass
                                                           ,buthewasunab
                                                                       le
 togetabreakdownofch arg
                       esfromCos
                               taint
                                   imeforthefil
                                              ingofthisobj
                                                         e c
                                                           tion
                                                              .Ex
                                                                .1at¶9.To
 theext
      enthesubsequ
                 e n
                   tlyobta
                         inssu
                             chin
                                forma
                                    tion
                                       ,h eint
                                             endstosuppl
                                                       em en
                                                           th i
                                                              sde
                                                                cla
                                                                  rat
                                                                    ion
                                                                      .
 7
   Ina ddi
         tiontothea rgumentsconta
                                inedhere
                                       in, Mr.V al
                                                 lsin co
                                                       rpora
                                                           tes byref
                                                                   erencethe
 argum en
        tsandautho
                 ri
                  tiescon
                        taine
                            dino th
                                  erf
                                    ile
                                      dob j
                                          e c
                                            tionsmadeinopp os
                                                            it
                                                             iontothefa
                                                                      irnes
                                                                          s,
 reasonab
        lenessa
              nda dequacyofthepropo
                                  sedse
                                      ttlement
                                             ,thea d
                                                   equ a
                                                       cyo fcl
                                                             asscounse
                                                                     la ndto
 thep r
      oposedawardofa
                   ttorney
                         s’feesandexp
                                    ensesth
                                          ata r
                                              enotincons
                                                       ist
                                                         entwithth
                                                                 isobj
                                                                     ect
                                                                       ion.


                                       6
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 8 of 28 PageID 14683




 E
 astB
    ayS
      tre
        et
         ,Ja
           ckso
              nvi
                ll
                 e,F
                   lor
                     ida3
                        2202.M
                             r.B
                               odi
                                 for
                                   dha
                                     sse
                                       rve
                                         dasanA
                                              sst
                                                .

 Un
  it
   edS
     ta
      tesA
         tto
           rneyf
               ort
                 heM
                   idd
                     leD
                       is
                        tri
                          cto
                            fAl
                              abam
                                 afo
                                   rfou
                                      rye
                                        ars
                                          . M
                                            ost

 r
 ece
   ntly
      ,heh
         asb
           eenh
              and
                lin
                  gcl
                    assa
                       ct
                        iona
                           ndm
                             asst
                                ortl
                                   it
                                    iga
                                      tio
                                        natT
                                           err
                                             el
                                              l

 Ho
  gan
    .

       V
       al
        lsi
          sal
            sor
              epr
                ese
                  nte
                    dbyM
                       ike
                         llW
                           estan
                               dRo
                                 ber
                                   tClo
                                      re,B
                                         and
                                           asL
                                             aw

 F
 irm
   ,PC
     .802 N
          .Ca
            ran
              cah
                uaS
                  tre
                    et
                     ,Co
                       rpu
                         sCh
                           ri
                            st
                             i,T
                               exa
                                 s 78
                                    401
                                      ,(3
                                        61)6
                                           98-

 52
  00.A
     lth
       oug
         hhew
            il
             lno
               tbea
                  tto
                    rne
                      yofr
                         eco
                           rd,C
                              hri
                                stop
                                   herB
                                      and
                                        aso
                                          fth
                                            e

 B
 and
   asL
     awF
       irma
          lsor
             epr
               ese
                 ntsV
                    al
                     ls
                      . How
                          eve
                            r,M
                              r.B
                                odi
                                  ford
                                     ,Mr
                                       .We
                                         st
                                          ,an
                                            d

 M
 r.C
   lor
     ear
       ejo
         int
           lyr
             esp
               ons
                 ibl
                   efo
                     ran
                       dwi
                         lld
                           ire
                             ctV
                               al
                                ls
                                 ’rep
                                    res
                                      ent
                                        at
                                         ion
                                           .Iti
                                              s

 a
 nti
   cip
     ate
       dth
         atM
           r.W
             est an
                  dMr
                    .Cl
                      orew
                         il
                          lpr
                            omp
                              tlys
                                 eeks
                                    pec
                                      ia
                                       ladm
                                          iss
                                            iona
                                               s

 no
  n-r
    esid
       entl
          awy
            ersw
               ithth
                   eCo
                     urtp
                        urs
                          uan
                            ttoLo
                                calR
                                   ule2
                                      .01
                                        (c).V
                                            all
                                              sdo
                                                esno
                                                   t

 in
  tendt
      oap
        pea
          rpe
            rson
               al
                lya
                  tth
                    efa
                      irn
                        essh
                           ear
                             ing
                               ,bu
                                 tra
                                   the
                                     rin
                                       ten
                                         dst
                                           oap
                                             pea
                                               ran
                                                 d

 a
 rgu
   eth
     rou
       ghh
         isc
           oun
             selM
                r.W
                  esta
                     ndM
                       r.Bo
                          dif
                            ordb
                               ase
                                 dont
                                    hep
                                      ape
                                        rsf
                                          il
                                           edi
                                             n

 su
  ppo
    rto
      fth
        eob
          jec
            tio
              natth
                  ehe
                    ari
                      ng.C
                         oun
                           self
                              orM
                                r.V
                                  al
                                   ls don
                                        ota
                                          nti
                                            cip
                                              ate

 c
 al
  lin
    gan
      ywi
        tne
          sse
            sno
              rin
                trod
                   ucin
                      gexh
                         ibi
                           tsd
                             uri
                               ngt
                                 hef
                                   air
                                     nes
                                       she
                                         ari
                                           ngbu
                                              t

 r
 ese
   rveth
       eri
         ghttodos
                o. Co
                    uns
                      ela
                        lsor
                           ese
                             rve
                               sth
                                 eri
                                   ghtt
                                      ocro
                                         ss-
                                           exam
                                              inea
                                                 ny

 w
 itn
   essp
      utf
        orw
          ardi
             nsup
                por
                  tofth
                      epr
                        opo
                          seds
                             et
                              tl
                               eme
                                 nto
                                   rre
                                     que
                                       ste
                                         dat
                                           tor
                                             ney
                                               s’

 f
 ees
   .

       Byw
         ayo
           fba
             ckg
               roun
                  d,M
                    r.C
                      lor
                        eha
                          sbe
                            enw
                              ithth
                                  eBa
                                    nda
                                      sLawF
                                          irms
                                             inc
                                               e

 20
  16an
     dha
       sha
         dcon
            sid
              erab
                 les
                   ucc
                     essi
                        nrep
                           res
                             ent
                               ingob
                                   jec
                                     tor
                                       stou
                                          nfa
                                            irc
                                              las
                                                s



                                       7
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 9 of 28 PageID 14684




 a
 ct
  ion
    sse
      tt
       lem
         enta
            gre
              emen
                 tsa
                   nd/o
                      rex
                        ces
                          siv
                            eat
                              tor
                                ney
                                  s’f
                                    eer
                                      equ
                                        est
                                          s.S
                                            ee

 Do
  roth
     yAtk
        ins
          ,Se
            tt
             lin
               gOnZo
                   om:Th
                       eRi
                         seo
                           fPr
                             oSe MDL Ob
                                      jec
                                        tor
                                          s,L
                                            aw36
                                               0

 (D
  ec.2
     2,2
       020
         )8
            (n
             oti
               ngth
                  at“R
                     obe
                       rtC
                         lor
                           eofB
                              and
                                asL
                                  aw F
                                     irm PC
                                          ”is“
                                             a

 s
 easo
    nedp
       la
        int
          if
           fsa
             tto
               rne
                 ywh
                   oha
                     ssu
                       cce
                         ssf
                           ull
                             yre
                               pre
                                 sen
                                   tedc
                                      li
                                       ent
                                         sob
                                           jec
                                             tingt
                                                 oa

 numb
    ero
      fbig-
          tick
             et MDLs
                   et
                    tlem
                       ent
                         sbe
                           for
                             etr
                               ia
                                lco
                                  urt
                                    san
                                      dona
                                         ppe
                                           al”
                                             ).A
                                               s

 no
  ted,
     Mr.C
        lor
          ean
            dhi
              scl
                ien
                  tre
                    cen
                      tlyp
                         rev
                           ai
                            ledi
                               nLum
                                  berL
                                     iqu
                                       ida
                                         tor
                                           s,w
                                             her
                                               eth
                                                 e

 F
 our
   thC
     irc
       uitr
          eve
            rsedt
                hed
                  is
                   tr
                    ic
                     tco
                       urt
                         ’sf
                           ai
                            lur
                              etoap
                                  plyCAFAt
                                         oas
                                           et
                                            tlem
                                               ent

 w
 ithv
    ouc
      her
        s.Lum
            berL
               iqu
                 ida
                   tor
                     s,9
                       52F
                         .3da
                            t489
                               -91.Hea
                                     lsor
                                        epr
                                          ese
                                            ntedt
                                                he

 so
  leo
    bje
      cto
        rtoad
            voc
              atefo
                  rap
                    pli
                      cat
                        iono
                           fCAFAint
                                  heU
                                    berS
                                       afeR
                                          ide
                                            sli
                                              tig
                                                at
                                                 ion

 inth
    eNo
      rth
        ern D
            is
             tr
              ic
               tofC
                  al
                   ifo
                     rni
                       a, wh
                           ichp
                              rom
                                ptedth
                                     edi
                                       st
                                        ric
                                          tco
                                            urtt
                                               ode
                                                 ny

 f
 eesa
    ndr
      equ
        irear
            enew
               ed mo
                   tio
                     nad
                       her
                         ingt
                            oCAFA
                                ’sr
                                  equ
                                    irem
                                       ent
                                         s.M
                                           cKn
                                             igh
                                               tv.

 Ub
  erT
    ech
      .In
        c.,No
            .4:
              14-
                cv-
                  0561
                     5,D
                       kt.18
                           9at5-
                               6,11(N
                                    .D.C
                                       al
                                        .Au
                                          g.13
                                             ,20
                                               19)
                                                 .

 M
 r.C
   lor
     eal
       sor
         ece
           ntl
             ywo
               nana
                  ppe
                    ali
                      nth
                        eNi
                          nthC
                             ircu
                                itt
                                  hatr
                                     esu
                                       lte
                                         dint
                                            he

 v
 aca
   turo
      fanimp
           rop
             er$5
                2mi
                  ll
                   ionaw
                       ardo
                          fat
                            tor
                              ney
                                s’f
                                  eesa
                                     nde
                                       xpe
                                         nse
                                           swh
                                             ere

 th
  eCo
    urtc
       rea
         tedan
             ews
               tan
                 dar
                   dfo
                     rfe
                       esa
                         fte
                           rab
                             idt
                               ose
                                 cur
                                   ecl
                                     assc
                                        oun
                                          sels
                                             ta
                                              tus
                                                .

 I
 nreOp
     ti
      calD
         iskD
            riv
              ePr
                od.A
                   nti
                     tru
                       stL
                         it
                          ig.
                            ,95
                              9F.
                                3d9
                                  22(
                                    9thC
                                       ir
                                        .20
                                          20)
                                            ;Inr
                                               e

 Op
  ti
   calD
      iskD
         riv
           ePr
             od.A
                nti
                  tru
                    stL
                      it
                       ig.,80
                            4Fe
                              d. Ap
                                  px.4
                                     43(9
                                        thC
                                          ir
                                           .20
                                             20).

 E
 arl
   ieri
      n20
        20,M
           r.C
             lor
               eas
                 sis
                   tedins
                        ecu
                          rin
                            ga$
                              3mi
                                ll
                                 ionm
                                    one
                                      tar
                                        yben
                                           efi
                                             ttoa

 s
 et
  tl
   eme
     ntc
       las
         sofc
            ornf
               arm
                 ers
                   ,an
                     dal
                       sop
                         rov
                           ide
                             dnonm
                                 one
                                   tar
                                     ybe
                                       nef
                                         it
                                          stoth
                                              e


 8
   A
   cce
     ssib
        lea
          tht
            tps
              :/
               /www
                  .l
                   aw360
                       .com
                          /ar
                            tic
                              les
                                /1337218(
                                        las
                                          tvi
                                            si
                                             tedF
                                                eb.26
                                                    ,2021
                                                        ).


                                       8
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 10 of 28 PageID 14685




  c
  la
   imsp
      roc
        essi
           n Inr
               eSyn
                  gen
                    ta,2
                       :14
                         -MD-
                            025
                              91,Dk
                                  t.4
                                    318a
                                       t8-
                                         9;4
                                           278a
                                              t3,6-
                                                  7

  (D
   .Ka
     n.J
       an.6
          ,202
             0).

        M
        r.W
          estr
             ece
               ntlyjo
                    ine
                      dth
                        eBan
                           dasL
                              awF
                                irm
                                  ,ha
                                    vin
                                      gpr
                                        evi
                                          ous
                                            lyw
                                              ork
                                                ed

  a
  sap
    art
      nerfo
          rma
            nyy
              ear
                satah
                    igh
                      lyr
                        esp
                          ect
                            edd
                              efe
                                nsef
                                   irmi
                                      nSou
                                         thT
                                           exa
                                             s.M
                                               r.

  W
  estw
     asadm
         it
          tedtoth
                eSt
                  ateB
                     aro
                       fTe
                         xasi
                            n20
                              09a
                                ndi
                                  sadm
                                     it
                                      tedt
                                         oth
                                           eUn
                                             ite
                                               d

  S
  tat
    esD
      is
       tr
        ic
         tCou
            rt
             sfo
               rth
                 eSou
                    the
                      rn,E
                         ast
                           ern
                             ,an
                               dWe
                                 ste
                                   rnD
                                     is
                                      tr
                                       ic
                                        tso
                                          fTe
                                            xas
                                              .

        A
        sa m
           at
            tero
               ftr
                 ans
                   par
                     enc
                       y,M
                         r.B
                           and
                             ash
                               asb
                                 eent
                                    hesu
                                       bje
                                         cto
                                           fjud
                                              ic
                                               ia
                                                l

  c
  ri
   tic
     ismi
        nth
          epa
            stfo
               rhi
                 sre
                   pre
                     sen
                       ta
                        tio
                          nofo
                             bje
                               cto
                                 rs
                                  .Se
                                    eEx
                                      hib
                                        itto M
                                             oti
                                               onfo
                                                  r

  S
  pec
    ia
     l Adm
         iss
           ion o
               f N
                 on-
                   Res
                     ide
                       ntL
                         awy
                           er R
                              obe
                                rtC
                                  lor
                                    e.9
                                        H
                                        owev
                                           er, M
                                               r.

  B
  odi
    for
      d,M
        r.C
          lor
            e,an
               dMr
                 .We
                   sta
                     rejo
                        int
                          lyr
                            espo
                               nsi
                                 blefo
                                     randw
                                         il
                                          ldi
                                            rec
                                              tVa
                                                ll
                                                 s’

  r
  epr
    ese
      nta
        tio
          n.F
            urt
              her
                ,wi
                  tht
                    hea
                      men
                        dme
                          ntst
                             oRu
                               le2
                                 3ef
                                   fec
                                     tiv
                                       eDe
                                         cem
                                           ber2
                                              018
                                                ,

  a
  ll
   ega
     tio
       nst
         hath
            efi
              ledob
                  jec
                    tio
                      nsf
                        orp
                          urpo
                             seso
                                fex
                                  tra
                                    cti
                                      nga
                                        nimp
                                           rop
                                             erf
                                               eea
                                                 re

  nowa
     nim
       pos
         sib
           il
            itys
               inc
                 eanys
                     et
                      tlem
                         ento
                            fano
                               bje
                                 ct
                                  ion
                                    ,in
                                      clu
                                        din
                                          gona
                                             ppe
                                               al
                                                ,

  9
   Despitethiscri
                ticism,M r.Ba ndas’cl
                                    i en
                                       t salsoh adsu  c
                                                      c es
                                                         s e
                                                           sinf  ight
                                                                    ingun fa
                                                                           irset
                                                                               tlementsa nd
  reducinge  xce
               ssivef e eaw ardsinc  lassa  c
                                            tions ettlem ents
                                                            .S  ee,e .g
                                                                      .,Inr e Paym ent Ca rd
  Inte
     r chang eFeeand M   erc
                           han tD iscountAn  t
                                             itrus
                                                 tL  it
                                                      ig .
                                                         ,12 -4671- CV,2016 WL3563719   ,a t
  *12(2d C  ir
             .Jun  e30,2016 )(M   r
                                  .B  and as’c l
                                               ientw  a sp ar
                                                            to  fa ne ffor
                                                                         tin whic hthec  our
                                                                                           t
  “vacate[d]thedistr
                   ictc our
                          t'
                           sc ert
                                ifica
                                    tiono fth eclass,r everse[d]a pprov a
                                                                        loftheset
                                                                                tlem ent
                                                                                       ,a nd
  rem and[e d
            ]forfu r
                   therp roceedingsno tin consis
                                               tentw  i
                                                      thth isop inion ”
                                                                      );Eubankv.P e
                                                                                  llaCo rp.,
  753F .3d718(7 thC ir.2014)( “Th ejudgm  ent[approv ingth es e
                                                              ttlem ent]i
                                                                        srevers
                                                                              eda ndth ec a
                                                                                          se
  rem ande dforfurtherproceedings ”
                                  );Li
                                     tw inv .iR e
                                                newB   ioEn erg ySo ls.,LLC,172C  al
                                                                                   .Rp tr
                                                                                        .3d
  328,333(C  al
              .App .2dD  ist
                           .2014  )
                                  ,asmod  ified(M  ay29 ,2014  )(inac  as
                                                                        einwh ichM r.B andas
  representedth e objectorinth  elow erc  ourt
                                             ,th e“  theo rde rg rantingfinalapprovalo fth e
  se
   ttlem ent mustb ere ver
                         sed”);Inr eBab  yP  roduct
                                                  sAn   t
                                                        itrus
                                                            tL  i
                                                                tig.,708F .3d163,181 -82(3d
  Ci
   r.2013 )( “W ev aca
                     teth eDi st
                               rictCou rt
                                        'so rdersa  pprovings ettlem entandthefunda l
                                                                                    lo ca
                                                                                        tion
  pl
   an[;]“ [w]evac at
                   eth eCou r
                            t'so rde
                                   raw  ardinga t
                                                torn eys'feesa ndc  os
                                                                     tsb ec
                                                                          ausethi
                                                                                saw  a
                                                                                     rdw  as
  basedonth  enow- vaca
                      t edse
                           ttlem ent”
                                    );D ennisv.K elloggCo.   ,697F  .3d85 8
                                                                          ,868(9thC ir
                                                                                     .2012 )
  (“wer ev er
            seth edis
                    trictcourt
                             'so rdera pprovingth es  e
                                                      ttlem enta ndd ismiss
                                                                          ingthec ase
                                                                                    ,v acate
  thejudgm  entandaw  a
                      rdo fat
                            to rneys
                                   'f ees
                                        ,a ndr emandf   o
                                                        rf u
                                                           rtherp roc eed
                                                                        ings”
                                                                            ).


                                             9
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 11 of 28 PageID 14686




  m
  ustb
     eexp
        res
          slya
             ppr
               ove
                 dbyth
                     edi
                       str
                         ic
                          tcou
                             rt
                              .Fe
                                d.R
                                  .Civ
                                     .P.23
                                         (e)
                                           (5)
                                             (B)
                                               .

  C
  ons
    is
     ten
       twi
         thth
            ereq
               uir
                 eme
                   ntso
                      fRu
                        le23
                           ,Va
                             ll
                              s’o
                                bje
                                  ct
                                   ionw
                                      il
                                       lno
                                         tbes
                                            et
                                             tle
                                               d

  w
  itho
     utth
        is Co
            urt
              ’sapp
                  rov
                    al
                     . Ex
                        .1,D
                           ecl
                             ara
                               tio
                                 nofA
                                    ust
                                      inV
                                        al
                                         ls¶1
                                            0.T
                                              his

  ob
   jec
     tio
       nisb
          roug
             hti
               ngoo
                  dfa
                    ithf
                       orth
                          epu
                            rpo
                              seo
                                fim
                                  pro
                                    vin
                                      gth
                                        ese
                                          tt
                                           lem
                                             entfo
                                                 r

  th
   emem
      ber
        softh
            ecl
              ass
                .Id
                  .

                                   A
                                   rgum
                                      ent

  I
  .     TheC
           our
             tha
               saf
                 idu
                   cia
                     rydu
                        tyt
                          oth
                            ecl
                              ass
                                .
        Co
         urt
           s “m
              ust‘
                 exe
                   rci
                     seth
                        ehig
                           hes
                             tde
                               gre
                                 eofv
                                    igi
                                      lan
                                        ceins
                                            cru
                                              tin
                                                iz
                                                 ing

  p
  rop
    ose
      dse
        tt
         lem
           ent
             sofc
                las
                  sac
                    tion
                       s.
                        ’”F
                          igu
                            ero
                              av.Sh
                                  arp
                                    erIma
                                        geC
                                          orp
                                            .,51
                                               7F.

  S
  upp
    .2d1
       292
         ,13
           19(S
              .D.F
                 la
                  .20
                    07)(
                       quo
                         tin
                           gRe
                             yno
                               ldsv
                                  .Be
                                    nef
                                      ic
                                       ialN
                                          at.B
                                             ank,

  28
   8F.
     3d2
       77,2
          79(
            7thC
               ir
                .200
                   2))
                     .Iti
                        sin
                          cum
                            ben
                              tup
                                onth
                                   eCou
                                      rt“
                                        top
                                          rot
                                            ectth
                                                e

  in
   ter
     est
       sofab
           sen
             tcl
               assm
                  emb
                    ers
                      ”by“
                         ind
                           epe
                             nde
                               ntl
                                 yan
                                   dob
                                     jec
                                       tiv
                                         elyan
                                             aly
                                               z[in
                                                  g]

  th
   eev
     iden
        cea
          nd c
             irc
               ums
                 tan
                   cesb
                      efo
                        rei
                          tin o
                              rde
                                rto d
                                    ete
                                      rmin
                                         e w
                                           heth
                                              er

  th
   ese
     tt
      lem
        enti
           sinth
               ebe
                 sti
                   nte
                     res
                       tso
                         fth
                           osew
                              hos
                                ecl
                                  aim
                                    swi
                                      llb
                                        eex
                                          tin
                                            gui
                                              shed
                                                 .”

  I
  nreD
     ome
       st
        icA
          irT
            ran
              sp.A
                 nti
                   tru
                     stL
                       it
                        ig.
                          ,148F
                              .R.D
                                 .297
                                    ,31
                                      2(N
                                        .D.G
                                           a.19
                                              93)

  (
  cit
    at
     ionom
         it
          ted
            ).Thi
                sha
                  sbe
                    ene
                      qua
                        tedt
                           oaf
                             idu
                               cia
                                 ryo
                                   bli
                                     gat
                                       iontot
                                            hea
                                              bse
                                                nt

  c
  las
    smem
       ber
         s.F
           igu
             ero
               a,5
                 17F
                   .Su
                     pp.2
                        dat13
                            20(l
                               ike
                                 nin
                                   g“th
                                      eCou
                                         rt
                                          ’sr
                                            olei
                                               n

  r
  evi
    ewi
      ngas
         et
          tlem
             enta
                gre
                  emen
                     t”t
                       o“t
                         heh
                           ighd
                              utyo
                                 fca
                                   ret
                                     hatth
                                         elawr
                                             equ
                                               ire
                                                 sof

  f
  idu
    cia
      rie
        s”)(
           quo
             ta
              tion
                 som
                   it
                    ted
                      );Sh
                         arl
                           eig
                             hAs
                               soc
                                 . LLCv
                                      .Win
                                         dme
                                           re-
                                             Dura
                                                ble




                                       10
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 12 of 28 PageID 14687




  Ho
   ldi
     ngs
       ,In
         c.,1
            84F
              .R.D
                 .68
                   8,6
                     93(S
                        .D.F
                           la
                            .199
                               9)(
                                 “[t
                                   ]hec
                                      our
                                        tbe
                                          arsf
                                             idu
                                               cia
                                                 ry

  r
  espo
     nsi
       bil
         it
          iest
             oth
               ecl
                 ass
                   ”).

        I
        tiseq
            ual
              lyim
                 por
                   tan
                     tfo
                       rth
                         eCou
                            rtt
                              osc
                                rut
                                  ini
                                    zef
                                      eess
                                         inc
                                           eCo
                                             staa
                                                gre
                                                  edno
                                                     t

  too
    ppo
      seu
        pto$
           12m
             il
              lio
                ninf
                   ees
                     .Dk
                       t.98-
                           1¶X
                             .A.T
                                her
                                  eisnot
                                       ruea
                                          dve
                                            rsa
                                              ria
                                                l

  p
  roc
    essh
       ere
         ,thu
            s,“
              thec
                 our
                   tmu
                     sta
                       cta
                         saf
                           idu
                             cia
                               ryfo
                                  rcl
                                    assm
                                       emb
                                         ersa
                                            ndm
                                              ust

  b
  ees
    pec
      ia
       llyc
          are
            fultos
                 cru
                   tin
                     izee
                        ver
                          yfa
                            cto
                              rre
                                lev
                                  anttod
                                       ete
                                         rmin
                                            ingth
                                                esi
                                                  zeo
                                                    fa

  r
  eas
    ona
      blea
         tto
           rney
              'sf
                ee.
                  ”Bow
                     env
                       .Sou
                          thT
                            rus
                              tBa
                                nko
                                  fAla
                                     bam
                                       a,7
                                         60F
                                           .Su
                                             pp.

  88
   9,8
     96–
       97(M
          .D.A
             la
              .199
                 1)(
                   quo
                     ta
                      tio
                        nsom
                           it
                            ted
                              ).

  I
  I. S
     ect
       ion IX
            . Cv io
                  lat
                    es duepro
                            ces
                              s and shou
                                       ld notb e en
                                                  for
                                                    ced
                                                      ;
     a
     lte
       rna
         tive
            ly,i
               tsh
                 ouldbeapp
                         li
                          edequa
                               llytoc
                                    la
                                     sscoun
                                          sel.
        B
        efo
          rer
            etu
              rni
                ngtoCAFA
                       ,th
                         erei
                            sanun
                                law
                                  fulp
                                     rov
                                       is
                                        iont
                                           hatc
                                              al
                                               lsi
                                                 nto

  qu
   est
     iont
        hei
          nte
            gri
              tyo
                fth
                  ese
                    tt
                     lem
                       enti
                          tse
                            lf.Ins
                                 ect
                                   ionIX
                                       .C.
                                         ,th
                                           epa
                                             rt
                                              iesp
                                                 urpo
                                                    rtt
                                                      o

  a
  gre
    eth
      atc
        las
          smemb
              ersw
                 hop
                   rov
                     ideb
                        ene
                          fi
                           tst
                             oth
                               ese
                                 tt
                                  lem
                                    entt
                                       hro
                                         ugha
                                            n

  ob
   jec
     tio
       nar
         enev
            ert
              hel
                ess“n
                    ot …e
                        nti
                          tl
                           edt
                             ore
                               cov
                                 eryo
                                    fal
                                      lora
                                         nypo
                                            rt
                                             iono
                                                f

  A
  tto
    rne
      ys’F
         ees
           ,Co
             stsa
                ndE
                  xpen
                     ses
                       ,an
                         d …th
                             eeq
                               uit
                                 abl
                                   ecomm
                                       on-
                                         fun
                                           ddo
                                             ctr
                                               ine

  do
   es no
       tapp
          lyt
            oth
              isS
                et
                 tl
                  eme
                    nt.
                      ”Dk
                        t. 98-
                             1¶IX
                                .C. Toth
                                       eund
                                          ers
                                            ign
                                              ed’
                                                s

  kn
   owl
     edg
       e,n
         oco
           urth
              ase
                vera
                   utho
                      riz
                        edt
                          hatp
                             rov
                               is
                                ion
                                  ,an
                                    diti
                                       sad
                                         el
                                          ibe
                                            rat
                                              ebyth
                                                  e

  p
  art
    iest
       oin
         sul
           atet
              hes
                ett
                  lem
                    entf
                       romob
                           jec
                             tio
                               ns.

        Ru
         le2
           3ex
             pre
               sslya
                   llow
                      sfo
                        rob
                          jec
                            tio
                              nsf
                                romc
                                   las
                                     smem
                                        ber
                                          s.F
                                            ed.R
                                               .Civ
                                                  .P.

  23(
    e)(
      5)(A
         ). Ap
             rov
               is
                ionp
                   urpo
                      rt
                       ingt
                          obl
                            ockf
                               eesf
                                  oro
                                    bje
                                      cto
                                        rsw
                                          hob
                                            ene
                                              fi
                                               tth
                                                 e




                                       11
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 13 of 28 PageID 14688



                                          10
  c
  las
    son
      lyd
        isc
          our
            age
              sva
                lidob
                    jec
                      tio
                        nsan
                           dund
                              erm
                                ine
                                  sdu
                                    epr
                                      oce
                                        ss.  Ju
                                              risv
                                                 .

  I
  nam
    edC
      orp
        .,68
           5F.
             3d129
                 4,13
                    20(1
                       1thC
                          ir
                           .201
                              2)(
                                dis
                                  cus
                                    sin
                                      gdu
                                        epr
                                          oce
                                            ssr
                                              igh
                                                ts

  o
  fcl
    assm
       emb
         erso
            bje
              ct
               ingt
                  ose
                    tt
                     lem
                       ent
                         s)
                          ;Inr
                             e Dom
                                 est
                                   icA
                                     irT
                                       ran
                                         sp.A
                                            nti
                                              tru
                                                st

  Li
   tig
     .,14
        8F.R
           .D.2
              97,35
                  9(N
                    .D.G
                       a.1
                         993
                           )(aw
                              ard
                                ingo
                                   bje
                                     cto
                                       rfe
                                         esw
                                           her
                                             eth
                                               e

  “
  obj
    ect
      orss
         ign
           if
            ica
              ntl
                yre
                  fin
                    edth
                       eis
                         sue
                           sge
                             rma
                               net
                                 oac
                                   ons
                                     ide
                                       rat
                                         iono
                                            fth
                                              is

  c
  omp
    lexs
       et
        tlem
           enta
              ndt
                hei
                  rpa
                    rt
                     ic
                      ipa
                        tio
                          ntr
                            ans
                              form
                                 edth
                                    ese
                                      tt
                                       lem
                                         enth
                                            ear
                                              ingi
                                                 nto

  at
   rul
     yad
       ver
         sar
           ia
            lpr
              oce
                edin
                   g”)
                     .

         “B
          eca
            usep
               art
                 iest
                    o as
                       et
                        tl
                         eme
                           nth
                             ave a sh
                                    are
                                      din
                                        cen
                                          tiv
                                            etoim
                                                pos
                                                  e

  bu
   rde
     nsom
        ereq
           uir
             emen
                tso
                  nob
                    jec
                      tor
                        san
                          dsm
                            ootht
                                hew
                                  aytoa
                                      ppr
                                        ova
                                          loft
                                             he

  s
  et
   tl
    eme
      nt,d
         is
          tr
           ic
            tco
              urt
                ssh
                  oul
                    dbew
                       aryo
                          fpo
                            ssib
                               lee
                                 ffo
                                   rt
                                    sbys
                                       et
                                        tl
                                         ingp
                                            art
                                              iesto

  c
  hil
    lob
      jec
        tio
          ns.
            ”Be
              zde
                kv.V
                   ibr
                     am U
                        SA,In
                            c.,809F
                                  .3d7
                                     8,84(
                                         1stC
                                            ir
                                             .201
                                                5).

  Th
   esee
      ffo
        rt
         ssh
           oul
             dno
               tbeto
                   ler
                     ate
                       dsi
                         nceo
                            bje
                              cto
                                rs
                                 ,inex
                                     erc
                                       is
                                        ingt
                                           hei
                                             rrig
                                                hts

  un
   derR
      ule2
         3,“
           canb
              eofimm
                   ens
                     ehe
                       lpt
                         oad
                           is
                            tr
                             ic
                              tco
                                urtine
                                     valu
                                        at
                                         ingth
                                             e

  f
  air
    nes
      sofas
          et
           tl
            emen
               t.”R
                  edm
                    anv
                      .Rad
                         ioS
                           hac
                             kCo
                               rp.,7
                                   68F
                                     .3d62
                                         2,6
                                           29(
                                             7th

  C
  ir
   .20
     14).


  10
     V
     al
      lsob jec
             tsth a
                  tth ec
                       lassno t
                              iceimp roper
                                         lyimpo sesundu lybu rd e
                                                                nsom er equirementson
  objec
      torsthatw e
                r enotauthoriz
                             edinth e Court
                                          ’sp re
                                               liminarya pprovalo rderorth es e
                                                                              ttl
                                                                                em ent.
  Fore xample
            ,theno ticer
                       e qui
                           restheob jec
                                      tiontob er e
                                                 ceivedbyth  eC laim s Adm inis
                                                                              tra
                                                                                torno
  la
   t e
     rth an March1 ,2021.S eehttps
                                 :/
                                  /sunglas
                                         sesse
                                             ttlement
                                                    .com /Cont en
                                                                t/Do cum ents/Not
                                                                                ice.pdf
  (l
   a s
     tv i
        sit
          edF eb
               .28 ,2021.Th ep re
                                liminaryapprovalorderr equi
                                                          resth eob jec
                                                                      tionb ef i
                                                                               ledw ith
  theCou rt
          ,w i
             th“c op
                   iestoP l
                          aint
                             if
                              f s
                                ’classcounselandCo st
                                                    a ’
                                                      sc ounsel …su  chthatitisrece
                                                                                  iv ed
  bya l
      lp art
           iesnol  a
                   terthanM  a
                             rc h1,2021 .” Dkt
                                             .102a  t¶13 . Th eo rderr e
                                                                       iterate
                                                                             sth a
                                                                                 tth  e
  objec
      tionn e
            edon lyb ese
                       rv edonc la
                                 ssc ounse
                                         landCo  s
                                                 ta’sc ounsela ndp rov
                                                                     id e
                                                                        sth eiraddress.
  Id.at¶16;seealsoDkt.98§IX .A( se
                                 tt
                                  lem entrequi
                                             ring“copiestoP laint
                                                                iff’sClassCoun  s
                                                                                ela nd
  Costa
      ’sCoun se
              l”)
                .


                                          12
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 14 of 28 PageID 14689




        Tot
          heex
             ten
               tth
                 eCou
                    rti
                      sne
                        ver
                          the
                            les
                              sin
                                cl
                                 inedt
                                     oen
                                       for
                                         cet
                                           hep
                                             urp
                                               ort
                                                 ed

  w
  aiv
    ero
      fth
        e“eq
           uit
             abl
               ecomm
                   on-
                     fun
                       d”a
                         gai
                           nsto
                              bje
                                cto
                                  rs
                                   ,itsh
                                       oul
                                         dap
                                           plyeq
                                               ual
                                                 ly

  toc
    las
      sco
        uns
          el
           ,me
             ani
               ngt
                 hei
                   rownr
                       eco
                         verya
                             sap
                               erc
                                 ent
                                   ageo
                                      fth
                                        efu
                                          ndo
                                            rben
                                               efi
                                                 t

  i
  spr
    ohib
       it
        edun
           dert
              heex
                 pre
                   sst
                     erm
                       soft
                          hes
                            et
                             tlem
                                ent
                                  .Th
                                    ati
                                      s,i
                                        f“t
                                          hee
                                            qui
                                              tab
                                                le

  c
  omm
    on-
      fun
        ddo
          ctr
            ined
               oesn
                  ota
                    pplyt
                        oth
                          isS
                            et
                             tlem
                                ent
                                  [,
                                   ]”th
                                      ent
                                        hatp
                                           rov
                                             is
                                              ion

  sh
   oul
     dbea
        ppl
          iedu
             nifo
                rmly
                   .Se
                     eBa
                       rto
                         nv.D
                            rumm
                               ondC
                                  o.,63
                                      6F.
                                        2d9
                                          78,9
                                             82(
                                               5th

  C
  ir
   .19
     81)(
        dis
          cus
            singeq
                 uit
                   abl
                     ecomm
                         onf
                           unddo
                               ctr
                                 ineth
                                     ata
                                       llow
                                          sfe
                                            efroma

  “
  comm
     onb
       ene
         fi
          t”o
            r“comm
                 onfu
                    nd”a
                       sane
                          xcep
                             tio
                               nto“
                                  thes
                                     o-c
                                       al
                                        led‘
                                           Ame
                                             ric
                                               an

  R
  ule’p
      roh
        ibi
          tst
            heaw
               ardo
                  fat
                    tor
                      ney
                        s'f
                          eesi
                             nth
                               eab
                                 sen
                                   ceo
                                     fasp
                                        eci
                                          fics
                                             ta
                                              tuto
                                                 ryo
                                                   r

  c
  ont
    rac
      tua
        lpr
          ovi
            sio
              n”)
                .

  I
  II. Thi
        sisac
            oup
              ons
                ett
                  lem
                    ent
                      .

        “Co
          ngr
            essp
               ass
                 ed CAFA‘
                        prim
                           ari
                             lyt
                               ocu
                                 rbp
                                   erc
                                     eiv
                                       eda
                                         bus
                                           eso
                                             fth
                                               ecl
                                                 ass

  a
  ct
   iond
      evi
        ce.
          ’ On
             e su
                ch p
                   erc
                     eiv
                       eda
                         bus
                           eisth
                               ecou
                                  pon s
                                      et
                                       tl
                                        eme
                                          nt,w
                                             her
                                               e

  d
  efe
    ndan
       tsp
         ayag
            gri
              eve
                dcl
                  assm
                     emb
                       ersinc
                            oup
                              onso
                                 rvo
                                   uch
                                     ersb
                                        utp
                                          ayc
                                            las
                                              s

  c
  oun
    seli
       nca
         sh.
           ” HPIn
                kje
                  t,7
                    16F
                      .3da
                         t117
                            7. A
                               s no
                                  ted
                                    , CAFAr
                                          equ
                                            ire
                                              s

  a
  ppl
    ica
      tio
        nofs
           tr
            ic
             tsc
               rut
                 inyt
                    oco
                      upo
                        nse
                          tt
                           lem
                             ent
                               san
                                 dfo
                                   rbi
                                     dsaw
                                        ard
                                          inga
                                             tto
                                               rne
                                                 ys’

  f
  eesa
     tt
      ribu
         tab
           let
             oco
               upo
                 nsw
                   itho
                      uta
                        sce
                          rta
                            inin
                               gth
                                 eirr
                                    edem
                                       pti
                                         onv
                                           alu
                                             e.

        Ag
         ain
           ,th
             eEl
               eve
                 nthC
                    irc
                      uith
                         asno
                            tye
                              tsp
                                oke
                                  ntoth
                                      eco
                                        upo
                                          nre
                                            qui
                                              rem
                                                ent
                                                  sin

  CAFA
     .Ad
       is
        tr
         ic
          tco
            urtinth
                  eSou
                     the
                       rnD
                         is
                          tr
                           ic
                            tofF
                               lor
                                 idaf
                                    oun
                                      dth
                                        atvo
                                           uch
                                             ersh
                                                ad

  th
   e“h
     al
      lma
        rkso
           fth
             ecou
                pons
                   et
                    tlem
                       ent
                         sth
                           atC
                             ong
                               res
                                 sso
                                   ugh
                                     ttomo
                                         rec
                                           los
                                             ely



                                       13
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 15 of 28 PageID 14690




  s
  cru
    tin
      ize
        .”M
          aho
            neyv
               .TTo
                  fPi
                    neR
                      idg
                        e,I
                          nc.
                            ,No
                              .17-
                                 800
                                   29-
                                     CIV
                                       ,201
                                          7 WL

  94
   728
     60,a
        t*6(S
            .D.F
               la
                .No
                  v.2
                    0,2
                      017
                        ).Th
                           eco
                             urtn
                                ote
                                  dth
                                    at“
                                      thev
                                         ouch
                                            er[
                                              s]c
                                                an

  on
   lyb
     eus
       ed[w
          itht
             hed
               efen
                  dan
                    t]
                     ,th
                       een
                         ti
                          tyt
                            hata
                               ll
                                ege
                                  dlyh
                                     arm
                                       edt
                                         hec
                                           las
                                             s,”th
                                                 ey

  “
  exp
    irew
       ith
         ino
           ney
             earo
                fis
                  sua
                    nce
                      ,”a
                        nd“
                          the
                            yar
                              eno
                                tre
                                  deem
                                     abl
                                       efo
                                         rca
                                           sh.
                                             ”Id
                                               .11



  Th
   evo
     uch
       ersh
          ereh
             aveo
                nem
                  orey
                     earo
                        fus
                          e,b
                            uto
                              the
                                rwi
                                  ses
                                    har
                                      eth
                                        eset
                                           rai
                                             ts
                                              .

  Th
   eyc
     anon
        lyb
          eus
            edw
              ithC
                 ost
                   a,t
                     hec
                       omp
                         anyth
                             ath
                               arm
                                 edt
                                   hec
                                     las
                                       s,t
                                         heyex
                                             pir
                                               e

  w
  ith
    intw
       oye
         arso
            fis
              sua
                nce
                  ,an
                    dth
                      eya
                        reno
                           tre
                             deem
                                abl
                                  efo
                                    rca
                                      sh.

        C
        las
          sco
            uns
              ela
                rgu
                  eth
                    atth
                       evo
                         uch
                           ersa
                              reno
                                 tco
                                   upo
                                     nsb
                                       eca
                                         uset
                                            heya
                                               llow

  c
  las
    smemb
        erst
           oma
             kec
               omp
                 le
                  tepu
                     rch
                       ase
                         sofCo
                             stap
                                rodu
                                   ctsw
                                      ith
                                        outh
                                           avi
                                             ngt
                                               o

  sp
   endo
      uto
        fpo
          cke
            t.Dk
               t.9
                 9at1-
                     2,7
                       .Th
                         ati
                           sbu
                             tas
                               ing
                                 lef
                                   act
                                     ora
                                       ndc
                                         our
                                           tsh
                                             ave

  f
  oun
    dvou
       che
         rst
           obecou
                pon
                  sint
                     hats
                        amec
                           ont
                             ext
                               .Fo
                                 rex
                                   amp
                                     le
                                      ,vo
                                        uch
                                          erst
                                             hat

  e
  nab
    ledc
       las
         smem
            ber
              stop
                 urc
                   has
                     ecom
                        ple
                          tep
                            rod
                              uct
                                sfr
                                  om A
                                     rt
                                      .com w
                                           itho
                                              ut

  h
  avi
    ngtosp
         endt
            hei
              row
                n mo
                   neyw
                      eren
                         eve
                           rth
                             ele
                               ssc
                                 oup
                                   onsu
                                      nde
                                        rCAFA
                                            .Kn
                                              app

  v
  .Ar
    t.
     com
       ,In
         c.,2
            83F
              .Sup
                 p.3
                   d82
                     3,8
                       36-
                         38(N
                            .D.C
                               al
                                .20
                                  17).Th
                                       ere
                                         aso
                                           nwa
                                             sth
                                               e

  c
  las
    smemb
        ersw
           ereon
               lya
                 blet
                    ous
                      eth
                        evo
                          uch
                            ersf
                               oral
                                  imi
                                    tedu
                                       niv
                                         ers
                                           eof

  p
  rod
    uct
      sfr
        omt
          hed
            efen
               dan
                 t,m
                   aki
                     ngt
                       hevo
                          uch
                            ersu
                               nli
                                 kec
                                   ash
                                     .Ifth
                                         eyh
                                           adb
                                             een

  g
  if
   tca
     rdsa
        tal
          arg
            ere
              ta
               il
                erl
                  ikeW
                     alm
                       art
                         ,th
                           ent
                             heym
                                igh
                                  tbec
                                     omp
                                       ara
                                         bletoc
                                              ash

  a
  ndth
     usno
        tco
          upo
            ns.S
               eeInr
                   eOn
                     lin
                       eDVD
                          -Ren
                             talA
                                nti
                                  tru
                                    stL
                                      it
                                       ig.,77
                                            9F.
                                              3d9
                                                34,

  95
   2(9
     thC
       ir
        .201
           5)(
             “Lik
                eth
                  egi
                    ftc
                      ard
                        sto R
                            it
                             eAidinR
                                   eib
                                     ste
                                       in,p
                                          arto
                                             f wh
                                                at

  11
    M
    ahone
        yne
          ver
            the
              les
                sfound CAFAin
                            app
                              lic
                                abl
                                  ebe
                                    cau
                                      seal
                                         ess
                                           erc
                                             ashop
                                                 tion w
                                                      asm
                                                        ade
  a
  vai
    lab
      le
       .


                                       14
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 16 of 28 PageID 14691




  s
  epa
    rat
      esa W
          alm
            artg
               if
                tca
                  rdf
                    romac
                        oup
                          oni
                            sno
                              tme
                                rel
                                  yth
                                    eab
                                      il
                                       itytop
                                            urc
                                              has
                                                e

  a
  nen
    ti
     rep
       rod
         ucta
            sop
              pos
                edt
                  osim
                     plyr
                        edu
                          cingt
                              hep
                                urc
                                  has
                                    epr
                                      ice
                                        ,bu
                                          tal
                                            sot
                                              he

  a
  bil
    ityt
       opu
         rch
           aseo
              neo
                fman
                   ydi
                     ffe
                       ren
                         ttyp
                            eso
                              fpr
                                odu
                                  cts
                                    .”)
                                      (emp
                                         has
                                           isa
                                             dde
                                               d).

  Th
   efa
     ctth
        atc
          las
            smemb
                ers mu
                     stu
                       seth
                          evou
                             che
                               rsw
                                 ithC
                                    ost
                                      a“a
                                        lsot
                                           rigg
                                              erst
                                                 he

  po
   li
    cyc
      onc
        ern
          sth
            atd
              efe
                ndan
                   tsi
                     nco
                       upo
                         nss
                           et
                            tlem
                               ent
                                 sar
                                   eno
                                     tfo
                                       rce
                                         dto‘
                                            di
                                             sgo
                                               rge

  …i
   ll-
     got
       teng
          ain
            s’a
              ndo
                ftenb
                    ene
                      fi
                       tfr
                         omcou
                             pon
                               sbe
                                 cau
                                   secu
                                      stom
                                         ersa
                                            rel
                                              ure
                                                d

  b
  ackt
     osp
       endmo
           remo
              ney
                .”K
                  nap
                    p,2
                      83F
                        .Sup
                           p.3
                             dat8
                                36-
                                  38.

        Vo
         uch
           ersfo
               rOf
                 fic
                   eMaxp
                       rod
                         uct
                           swe
                             rea
                               lsoc
                                  oup
                                    onse
                                       venth
                                           oug
                                             hth
                                               ey

  a
  llow
     edfo
        rpu
          rch
            aseo
               fcomp
                   le
                    teO
                      ff
                       iceM
                          axp
                            rod
                              uct
                                swi
                                  tho
                                    utsp
                                       end
                                         ingo
                                            uto
                                              f

  po
   cke
     t.Da
        rda
          ria
            nv.O
               ff
                iceM
                   axN
                     .Am
                       .,I
                         nc.
                           ,No
                             .11-
                                CV-
                                  0094
                                     7 YGR
                                         ,201
                                            3 WL

  12
   173
     924
       ,at*
          2–3(N
              .D.C
                 al
                  .Ju
                    ly1
                      2,2
                        013
                          ). A
                             sth
                               edi
                                 st
                                  ric
                                    tco
                                      urtinDa
                                            rda
                                              ria
                                                n

  ob
   ser
     ved
       ,“s
         ubs
           tan
             tiv
               elyt
                  hequ
                     est
                       ionc
                          ent
                            ersont
                                 hed
                                   if
                                    fer
                                      enc
                                        eoft
                                           heb
                                             ene
                                               fi
                                                tto

  e
  achc
     las
       smemb
           erw
             henc
                omp
                  are
                    dtoac
                        ashs
                           et
                            tlem
                               ent
                                 .”Id
                                    .at*3
                                        .Lik
                                           eth
                                             isc
                                               ase
                                                 ,

  th
   evo
     uch
       ersw
          eret
             ran
               sfe
                 rra
                   blean
                       ddidno
                            tre
                              qui
                                rec
                                  las
                                    smem
                                       ber
                                         stos
                                            pendou
                                                 tof

  po
   cke
     t;h
       owev
          er,t
             heyh
                adal
                   imi
                     tedl
                        ife
                          spa
                            nandc
                                oul
                                  don
                                    lyb
                                      ere
                                        deem
                                           edw
                                             itht
                                                he

  d
  efe
    ndan
       tfo
         ral
           imi
             tedu
                niv
                  ers
                    eofp
                       rod
                         uct
                           s(C
                             ost
                               a’sp
                                  rod
                                    uct
                                      sar
                                        eev
                                          enmo
                                             re

  l
  imi
    ted
      ).Id
         .;s
           eea
             lso L
                 umb
                   erL
                     iqu
                       ida
                         tor
                           s,9
                             52 F
                                .3da
                                   t490 (
                                        vou
                                          che
                                            rsw
                                              ere

  c
  oup
    onsu
       nde
         rCAFA wh
                ereth
                    eyco
                       uld“b
                           eus
                             edo
                               nly‘
                                  topu
                                     rch
                                       asei
                                          tem
                                            sfr
                                              oma

  l
  imi
    tedun
        ive
          rseo
             fprod
                 uct
                   s’su
                      cha
                        sflo
                           orin
                              gan
                                dfl
                                  oor
                                    ingto
                                        ols
                                          ”).F
                                             urt
                                               her
                                                 ,asi
                                                    n




                                       15
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 17 of 28 PageID 14692




  th
   isc
     ase
       ,th
         evo
           uch
             ersc
                ouldn
                    otb
                      ere
                        deem
                           edf
                             orc
                               ash
                                 .Id
                                   .Th
                                     evo
                                       uch
                                         ersf
                                            orm
                                              ore

  C
  ost
    apr
      odu
        ctsth
            ate
              xpi
                rea
                  fte
                    rtwoy
                        ear
                          sar
                            ethu
                               scou
                                  pon
                                    sun
                                      derCAFA
                                            .

  IV
   . Theset
          tlem
             entsh ou
                    ldnotbeapp
                             rov
                               edw
                                 ith
                                   outm
                                      ore in
                                           for
                                             mat
                                               ionanda
     si
      gni
        fic
          antredu
                ctioninf
                       ees
                         .

        CAFA
           ’sh
             eigh
                ten
                  eds
                    cru
                      tin
                        ypr
                          ecl
                            ude
                              sapp
                                 rov
                                   alo
                                     fas
                                       et
                                        tlem
                                           enti
                                              n wh
                                                 ich

  a
  tto
    rne
      ys’f
         eesa
            re“
              gro
                sslyd
                    isp
                      ropo
                         rt
                          ion
                            atet
                               oth
                                 eac
                                   tua
                                     lva
                                       lueo
                                          fth
                                            eco
                                              upo
                                                nre
                                                  li
                                                   ef

  ob
   ta
    ine
      dfo
        rth
          ecl
            ass.
               ”HPI
                  nkj
                    et,71
                        6F.
                          3da
                            t11
                              79;28 U
                                    .S.C
                                       .§1
                                         712
                                           (e)
                                             .As

  no
   ted
     ,th
       eac
         tua
           lred
              emp
                tio
                  nva
                    lueo
                       fth
                         ecou
                            pon
                              sisun
                                  lik
                                    elytor
                                         eac
                                           hev
                                             en$
                                               4

  m
  il
   lio
     n.T
       hec
         la
          ime
            d$4
              7-$5
                 8mi
                   ll
                    ionv
                       alu
                         eofth
                             ein
                               jun
                                 ct
                                  iver
                                     el
                                      iefc
                                         ann
                                           otb
                                             eta
                                               ken

  s
  erio
     usl
       ysin
          cee
            venc
               las
                 sco
                   uns
                     el“
                       bel
                         iev
                           eMr
                             .Bo
                               ede
                                 cke
                                   r’sa
                                      nal
                                        ysi
                                          stob
                                             efa
                                               ir
                                                ly

  a
  ggr
    ess
      ive
        .” Dk
            t.10
               9-1a
                  t6n
                    .2. M
                        orel
                           ike
                             ly,i
                                tisc
                                   los
                                     ertoth
                                          e$5m
                                             il
                                              lio
                                                n

  d
  isc
    uss
      edb
        yJud
           geS
             cot
               tba
                 sedonC
                      ost
                        a’sfo
                            rme
                              rVi
                                ceP
                                  res
                                    iden
                                       tan
                                         dCo
                                           ntro
                                              ll
                                               er,

  F
  eli
    cia Mo
         rr
          ise
            y’st
               est
                 imon
                    yabo
                       utc
                         ost
                           soft
                              hei
                                nju
                                  nct
                                    iver
                                       el
                                        iefto C
                                              ost
                                                a.I
                                                  d.O
                                                    f

  c
  our
    se,e
       vent
          hen
            ,th
              equ
                est
                  ioni
                     sno
                       thow mu
                             chi
                               tco
                                 stCo
                                    sta
                                      ,bu
                                        twh
                                          atv
                                            alu
                                              eit

  p
  rov
    ide
      stot
         hec
           las
             s.Th
                isc
                  la
                   imedv
                       alu
                         eal
                           soi
                             gno
                               rest
                                  hatt
                                     hisp
                                        rosp
                                           ect
                                             iver
                                                el
                                                 ief

  b
  ene
    fi
     tsp
       eop
         leou
            ts
             idet
                hec
                  las
                    sasmu
                        cha
                          sth
                            osew
                               ith
                                 in.E
                                    vena
                                       ssum
                                          ingth
                                              e

  in
   jun
     ct
      iver
         el
          iefi
             swo
               rtht
                  hec
                    la
                     ime
                       d$5m
                          il
                           lio
                             n,t
                               hatb
                                  ring
                                     sth
                                       ese
                                         tt
                                          lem
                                            entv
                                               alu
                                                 eto

  no m
     oreth
         an$
           9mi
             ll
              ion
                .

        Th
         ere
           pre
             sen
               ted$
                  20 m
                     il
                      lio
                        nins
                           hip
                             pin
                               gben
                                  efi
                                    tsa
                                      nd$1 m
                                           il
                                            lio
                                              nfo
                                                rnos
                                                   ale
                                                     s

  t
  axa
    rei
      ntr
        ins
          ica
            llyi
               nte
                 rtw
                   inedw
                       itht
                          hevo
                             uch
                               ers
                                 ,an
                                   dth
                                     usc
                                       ann
                                         otb
                                           etak
                                              ena
                                                tth
                                                  eir

  a
  cce
    pte
      dfa
        cev
          alu
            e.Th
               ati
                 s,t
                   her
                     eisn
                        o$20 m
                             il
                              lio
                                nwa
                                  ive
                                    rofs
                                       ale
                                         staxi
                                             fth
                                               ecl
                                                 ass


                                       16
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 18 of 28 PageID 14693




  r
  ede
    eml
      esst
         han$
            4mi
              ll
               ioni
                  nvo
                    uch
                      ers
                        .If10%o
                              fth
                                evou
                                   che
                                     rsi
                                       ssu
                                         eda
                                           re

  r
  ede
    eme
      d(ag
         ain
           ,av
             eryg
                ene
                  rou
                    spr
                      opo
                        si
                         tion
                            ),th
                               enth
                                  oseb
                                     ene
                                       fi
                                        tsa
                                          re wo
                                              rth$
                                                 2

  m
  il
   lio
     nan
       d$10
          0,00
             0,r
               esp
                 ect
                   ive
                     ly.A
                        ssu
                          ch,th
                              emo
                                stt
                                  hiss
                                     et
                                      tlem
                                         enti
                                            spo
                                              ssi
                                                bly

  wo
   rthi
      s$11
         .1m
           il
            lion
               .Fo
                 rth
                   at
                    ,cl
                      assc
                         oun
                           sela
                              rer
                                equ
                                  est
                                    inga$
                                        12 m
                                           il
                                            lionf
                                                ee.

  Un
   derCAFA
         ,th
           eya
             ren
               ote
                 nti
                   tle
                     dto$
                        900
                          ,00
                            0mo
                              ret
                                hant
                                   hee
                                     nti
                                       rec
                                         las
                                           s.

        S
        inc
          eac
            tua
              lre
                dem
                  ptio
                     nra
                       tesc
                          ann
                            otb
                              ede
                                term
                                   ine
                                     dun
                                       dert
                                          hes
                                            et
                                             tl
                                              eme
                                                nt,i
                                                   f

  th
   eCo
     urtd
        oesn
           otw
             antt
                odi
                  sap
                    prov
                       eth
                         ese
                           tt
                            lem
                              ento
                                 utr
                                   igh
                                     t,i
                                       tcou
                                          lda
                                            llowf
                                                ora
                                                  n

  e
  st
   ima
     teo
       fth
         eco
           upon
              s’r
                edemp
                    tio
                      nva
                        lue
                          .28 U
                              .S.C
                                 .§1
                                   712
                                     (d)
                                       ;Wh
                                         ir
                                          lpo
                                            ol,98
                                                0

  F
  .3da
     t662n
         .4.F
            eeswo
                ulds
                   ti
                    llh
                      avetob
                           ead
                             jus
                               tedd
                                  ownw
                                     ards
                                        ign
                                          if
                                           ica
                                             ntl
                                               yfo
                                                 rth
                                                   e

  s
  et
   tl
    eme
      nti
        tse
          lft
            osu
              rvi
                veh
                  eigh
                     ten
                       eds
                         cru
                           tiny
                              .Re
                                gar
                                  dle
                                    ss,t
                                       hes
                                         et
                                          tl
                                           eme
                                             ntc
                                               ann
                                                 ot

  b
  eap
    prov
       edw
         ithth
             ein
               form
                  at
                   ionc
                      urr
                        ent
                          lyb
                            efo
                              ret
                                hec
                                  our
                                    t.S
                                      eeDa
                                         rda
                                           ria
                                             n,20
                                                13

  WL 1
     217
       392
         4,a
           t *3 (d
                 eny
                   ingp
                      rel
                        imin
                           arya
                              ppr
                                ova
                                  l w
                                    her
                                      eth
                                        ere w
                                            asn
                                              o

  in
   form
      at
       ionont
            hec
              la
               imsr
                  ate
                    ,vo
                      uch
                        err
                          edem
                             pti
                               onr
                                 ate
                                   ,orr
                                      ealm
                                         one
                                           tar
                                             yva
                                               lueo
                                                  f

  th
   evo
     uch
       ers
         ,wh
           ichp
              rec
                lud
                  edth
                     eco
                       urtf
                          rom a
                              sse
                                ssi
                                  ngth
                                     ead
                                       equ
                                         acyan
                                             d

  r
  eas
    ona
      ble
        nes
          soft
             hes
               ett
                 lem
                   ent
                     )12
                      .




  12
    Val
      lsre
         c ogni
              zestha
                   tina dd
                         it
                          ionto CAFA,th
                                      e Court mu
                                               stcons
                                                    ide
                                                      rtheB  enn
                                                               et
                                                                tf ac
                                                                    tor
                                                                      sfor
  purpo
      sesofs et
              tlemen
                   tapprov
                         al
                          .S eeBennet
                                    tv.Behr
                                          ing Corp.
                                                  ,737F.2d982 ,986(11th C
                                                                        ir
                                                                         .
  1984).Theprimaryfocu
                     sofV a
                          lls
                            ’obj
                               e c
                                 tion
                                    ,howev
                                         er,isCAFA’sapp
                                                      lic
                                                        ationtothes
                                                                  et
                                                                   tlemen
                                                                        t
  andpropo
         se dfee
               .


                                       17
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 19 of 28 PageID 14694




  V
  .     A
        ttorn
            eys
              ’fe
                esc annotbe award
                                ed underth
                                         ep erc
                                              ent
                                                age m
                                                    ethod
        w
        ithou
            tknow
                ingtheredemp
                           tionva
                                lueofth
                                      evouch
                                           ers
                                             .

        A
        sa m
           at
            tero
               flaw
                  ,cl
                    assco
                        uns
                          elc
                            anno
                               tre
                                 cov
                                   erap
                                      erc
                                        ent
                                          ageo
                                             fth
                                               ecl
                                                 aim
                                                   ed

  $4
   0mi
     ll
      ion i
          nvou
             che
               rs
                ,$2
                  0mi
                    ll
                     ioni
                        nsh
                          ipp
                            ingc
                               ost
                                 s,o
                                   r$1 m
                                       il
                                        lio
                                          nins
                                             ale
                                               sta
                                                 x

  c
  ove
    redb
       yCo
         stat
            hath
               asb
                 eenm
                    adea
                       vai
                         lab
                           let
                             oth
                               ecl
                                 ass
                                   . “Un
                                       der§1
                                           712o
                                              f

  CAFA,ad
        is
         tr
          ic
           tco
             urtm
                ayn
                  otaw
                     arda
                        tto
                          rne
                            ys'f
                               eest
                                  ocl
                                    assc
                                       oun
                                         selth
                                             ata
                                               re

  ‘
  at
   tr
    ibu
      tab
        leto
           ’anaw
               ardo
                  fco
                    upo
                      nsw
                        itho
                           utf
                             ir
                              stco
                                 nsi
                                   der
                                     ingt
                                        her
                                          edem
                                             ptio
                                                n

  v
  alu
    eofth
        ecou
           pon
             s.”HPI
                  nkj
                    et,7
                       16 F
                          .3d1
                             187.T
                                 hati
                                    s,“
                                      iff
                                        eesa
                                           retob
                                               e

  c
  alc
    ula
      teda
         sap
           erc
             ent
               ageo
                  fth
                    eva
                      lueo
                         fth
                           eco
                             upo
                               nsi
                                 naco
                                    upo
                                      nse
                                        tt
                                         lem
                                           ent
                                             ,th
                                               at

  p
  erc
    ent
      agem
         ustb
            eca
              lcu
                la
                 tedb
                    ase
                      donth
                          eva
                            lueo
                               fco
                                 upo
                                   nsr
                                     ede
                                       emedb
                                           yth
                                             e

  c
  las
    s,r
      ath
        ert
          hant
             hev
               alu
                 eofth
                     ecou
                        pon
                          sma
                            dea
                              vai
                                lab
                                  letot
                                      hec
                                        las
                                          s.
                                           ”Pa
                                             rso
                                               nsv
                                                 .

  B
  righ
     tho
       useN
          etwo
             rks
               ,LLC, N
                     o.2
                       :09
                         -CV-
                            267-
                               AKK
                                 ,20
                                   15 WL1
                                        362
                                          964
                                            7,a
                                              t*9

  (N
   .D.A
      la
       .Fe
         b.5
           ,20
             15)(
                emp
                  has
                    iso
                      rig
                        ina
                          l)
                           .Thu
                              s,t
                                heo
                                  nlyp
                                     erc
                                       ent
                                         age-
                                            bas
                                              edf
                                                ee

  p
  erm
    it
     tedun
         derCAFAc
                ano
                  nlyc
                     omea
                        sap
                          erc
                            ent
                              ageo
                                 fther
                                     ede
                                       eme
                                         dcou
                                            pon
                                              s.

  Ag
   ain
     ,tot
        heex
           ten
             t$20m
                 il
                  lio
                    nins
                       hip
                         pin
                           gco
                             stsa
                                nd$
                                  1mi
                                    ll
                                     ioni
                                        nsa
                                          lest
                                             axc
                                               anb
                                                 e

  in
   clud
      edi
        nth
          esumwh
               enc
                 alcu
                    la
                     tin
                       gfe
                         es,th
                             eya
                               red
                                 ire
                                   ct
                                    lyl
                                      ink
                                        edt
                                          oth
                                            evo
                                              uch
                                                ers
                                                  .

  I
  fth
    eCo
      urta
         llow
            sex
              per
                tte
                  st
                   imo
                     nyo
                       nth
                         ere
                           dem
                             pti
                               onv
                                 alu
                                   e,V
                                     all
                                       ssu
                                         bmi
                                           ts
                                            ,as

  d
  isc
    uss
      edp
        rev
          iou
            sly
              ,th
                atth
                   eto
                     ta
                      lco
                        upo
                          nva
                            lue
                              ,in
                                clud
                                   ingv
                                      ouc
                                        her
                                          s,sh
                                             ipp
                                               ing,

  a
  nds
    ale
      stax
         ,isn
            o mo
               ret
                 han$
                    5.8
                      9mi
                        ll
                         ion
                           . Ab
                              enc
                                hma
                                  rk2
                                    5% wo
                                        ulda
                                           llowa

  $1
   .47m
      il
       lionf
           ee.




                                       18
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 20 of 28 PageID 14695




  V
  I. Cl
      asscounse
              lcanonlyre
                       coverf
                            e e
                              sfr
                                omth einjun
                                          ctiv
                                             ere
                                               li
                                                efba
                                                   sedon
     the
       irlode
            star
               ,whi
                  chtheyfa
                         il
                          edtosub
                                stan
                                   tia
                                     te.

        Cl
         assc
            oun
              selc
                 ann
                   otr
                     ecov
                        erap
                           erc
                             ent
                               ageo
                                  fth
                                    ecl
                                      aim
                                        edv
                                          alu
                                            eoft
                                               he

  in
   jun
     ct
      iver
         el
          iefa
             ssou
                ghti
                   nth
                     eirmo
                         tio
                           n.T
                             hos
                               efe
                                 esmu
                                    stcom
                                        eth
                                          rou
                                            ght
                                              he

  lo
   des
     tarm
        eth
          odu
            nde
              rCAFA.

        S
        ect
          ion1
             712
               (c)m
                  ake
                    scl
                      earth
                          atw
                            henac
                                oupo
                                   nse
                                     tt
                                      lem
                                        entco
                                            nsi
                                              stso
                                                 f

  c
  oup
    onr
      el
       iefa
          ndin
             jun
               ct
                iver
                   el
                    ief
                      ,fe
                        esf
                          ort
                            hei
                              nju
                                nct
                                  iver
                                     el
                                      iefmu
                                          stb
                                            eaw
                                              ard
                                                ed

  un
   dert
      hel
        ode
          sta
            rme
              tho
                d.28 U
                     .S.C
                        .§17
                           12(
                             c)(p
                                rov
                                  idin
                                     g“th
                                        atp
                                          ort
                                            iono
                                               fth
                                                 e

  a
  tto
    rne
      y’sf
         eest
            obep
               aidtoc
                    las
                      sco
                        uns
                          elth
                             ati
                               sno
                                 tba
                                   sedu
                                      ponap
                                          ort
                                            iono
                                               fth
                                                 e

  r
  eco
    ver
      yoft
         hec
           oup
             onss
                hal
                  lbec
                     alc
                       ula
                         tedi
                            nac
                              cor
                                dan
                                  cew
                                    ithsu
                                        bse
                                          ct
                                           ion(
                                              b)[i
                                                 .e
                                                  ,

  th
   elo
     des
       tarm
          eth
            od]
              ”)
               ;se
                 e28U
                    .S.C
                       .§1
                         712
                           (b)
                             (1),
                                (2)
                                  ;HPIn
                                      kje
                                        t,7
                                          16F
                                            .3da
                                               t118
                                                  3

  (CAFA
      ’sl
        ang
          uag
            ereq
               uir
                 ingt
                    helo
                       des
                         tarm
                            eth
                              odfo
                                 rno
                                   n-c
                                     oup
                                       onr
                                         el
                                          ief“
                                             isn
                                               ot

  p
  erm
    iss
      ive
        ”).

        How
          eve
            r,cl
               assc
                  oun
                    selh
                       aveno
                           tpr
                             off
                               ere
                                 dsu
                                   ff
                                    ic
                                     ien
                                       tev
                                         ide
                                           ncet
                                              osa
                                                ti
                                                 sfyt
                                                    hei
                                                      r

  “
  bur
    deno
       fes
         tab
           li
            shi
              ngen
                 ti
                  tlem
                     entt
                        oanaw
                            arda
                               nddo
                                  cum
                                    ent
                                      ingth
                                          eapp
                                             rop
                                               ria
                                                 te

  ho
   urse
      xpe
        nde
          dan
            dho
              urlyr
                  ate
                    s.”H
                       ens
                         ley,46
                              1U.S
                                 .at4
                                    33. Un
                                         dert
                                            hel
                                              ode
                                                sta
                                                  r

  m
  etho
     d,th
        edi
          str
            ic
             tco
               urti
                  sch
                    arg
                      edw
                        ithd
                           edu
                             ct
                              ing“
                                 exc
                                   ess
                                     ive
                                       ,re
                                         dun
                                           dan
                                             t,o
                                               r

  o
  the
    rwi
      seu
        nne
          ces
            sary
               ’hou
                  rs.
                    ”No
                      rma
                        n,836 F
                              .2da
                                 t130
                                    1.“R
                                       edu
                                         ndan
                                            thou
                                               rs

  g
  ene
    ral
      lyo
        ccu
          r, …wh
               ere mo
                    reth
                       ano
                         nea
                           tto
                             rne
                               yre
                                 pre
                                   sen
                                     tsac
                                        lie
                                          nt.
                                            ”Id
                                              .at1
                                                 301
                                                   -

  02.




                                       19
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 21 of 28 PageID 14696




        M
        anyo
           fth
             esam
                eat
                  torn
                     eysh
                        erewo
                            rke
                              dont
                                 hre
                                   esub
                                      stan
                                         ti
                                          al
                                           lys
                                             imi
                                               larc
                                                  ases
                                                     .

  Dk
   t.10
      9-4a
         tEx
           .A.T
              her
                eisb
                   oun
                     dtob
                        eov
                          erl
                            apa
                              ndr
                                edun
                                   dan
                                     cy.Ye
                                         tcl
                                           ass

  c
  oun
    selo
       nlys
          ubm
            it
             tedto
                 ta
                  lho
                    ursw
                       ith
                         outa
                            nyb
                              rea
                                kdow
                                   nofh
                                      owt
                                        heyw
                                           ere

  in
   cur
     red
       .

        Th
         ecou
            rts
              hou
                ldr
                  equ
                    ire“
                       rec
                         ord
                           stos
                              howth
                                  etim
                                     esp
                                       ento
                                          nth
                                            edi
                                              ffe
                                                ren
                                                  t

  c
  la
   ims
     ,andth
          ege
            ner
              als
                ubj
                  ectm
                     at
                      tero
                         fth
                           etim
                              eexp
                                 end
                                   itu
                                     resou
                                         ghtt
                                            obes
                                               eto
                                                 ut

  w
  ithsu
      ffi
        cie
          ntp
            art
              icu
                lar
                  itysoth
                        att
                          hed
                            is
                             tr
                              ic
                               tco
                                 urtc
                                    ana
                                      sse
                                        sst
                                          het
                                            imec
                                               la
                                                imedf
                                                    or

  e
  acha
     ct
      ivi
        ty.
          ”No
            rman,8
                 36F
                   .2da
                      t13
                        03;W
                           il
                            liamB
                                .Ru
                                  ben
                                    ste
                                      in,NEWBERG ON

  CLASSACT
         IONS §1
               5:4
                 7(5thed
                       .)(
                         “wh
                           ile‘
                              gre
                                atd
                                  eta
                                    il
                                     ’isno
                                         tre
                                           qui
                                             red
                                               ,th
                                                 ere
                                                   cord
                                                      s

  m
  ust‘
     iden
        ti
         fyth
            egene
                ralsu
                    bje
                      ctm
                        at
                         tero
                            f[th
                               e]t
                                 imee
                                    xpe
                                      ndi
                                        tur
                                          es.
                                            ’Th
                                              etim
                                                 e

  r
  eco
    rds...sho
            uldd
               emo
                 nst
                   rat
                     eth
                       atth
                          eat
                            tor
                              ney
                                sdi
                                  dno
                                    tbi
                                      llfo
                                         rhou
                                            rst
                                              hatw
                                                 ere

  un
   prod
      uct
        ive
          ,ex
            ces
              siv
                eorr
                   edu
                     nda
                       nt”
                         ).F
                           urt
                             her
                               ,th
                                 ecl
                                   asss
                                      hou
                                        ldb
                                          egi
                                            vena
                                               cce
                                                 ss

  toth
     ere
       cor
         dsw
           ithana
                tt
                 end
                   antop
                       por
                         tun
                           ityt
                              oob
                                jec
                                  t.C
                                    f.S
                                      han
                                        eGr
                                          oup
                                            ,In
                                              c.v
                                                .

  B
  lueC
     ros
       sBlu
          eSh
            ie
             ldo
               fMi
                 chi
                   gan,82
                        5F.
                          3d2
                            99,3
                               09(
                                 6thC
                                    ir
                                     .20
                                       16)(
                                          “[c
                                            ]la
                                              ss

  m
  emb
    ersc
       ann
         otp
           art
             ic
              ipa
                tem
                  ean
                    ing
                      ful
                        lyinth
                             epro
                                ces
                                  scon
                                     tem
                                       pla
                                         tedbyF
                                              ede
                                                ral

  R
  uleo
     fCiv
        ilP
          roc
            edu
              re2
                3(e
                  )un
                    les
                      sth
                        eyc
                          anr
                            evi
                              ewt
                                heb
                                  ase
                                    softh
                                        epr
                                          opo
                                            sed

  s
  et
   tl
    eme
      ntan
         dth
           eot
             herd
                ocum
                   ent
                     sint
                        hec
                          our
                            tre
                              cor
                                d”)
                                  .

  V
  II. Cl
       assc oun
              selare no
                      tenti
                          tledto an upward mu
                                            ltip
                                               li
                                                er;a nega
                                                        tive
      mul
        tip
          li
           e risrequ
                   iredtoa
                         voiddoub
                                lerecov
                                      eryoffe
                                            esforcouponre
                                                        li
                                                         ef.

        W
        hat
          eve
            rth
              etru
                 elod
                    est
                      ar,th
                          epr
                            opo
                              seds
                                 et
                                  tlem
                                     entdo
                                         esn
                                           ots
                                             upp
                                               orta

  m
  ult
    ipl
      ier
        .Th
          eSup
             rem
               e Co
                  urti
                     nPe
                       rdu
                         ev.K
                            enn
                              yA.e
                                 xre
                                   l.W
                                     innh
                                        eldt
                                           hat


                                       20
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 22 of 28 PageID 14697




  m
  ult
    ipl
      ier
        sar
          eon
            lya
              llow
                 edin“
                     rar
                       ean
                         dex
                           cep
                             tion
                                al”c
                                   irc
                                     ums
                                       tan
                                         cesa
                                            ndo
                                              nly

  wh
   ent
     hel
       awy
         ers
           eek
             ingf
                eesh
                   asp
                     rov
                       ide
                         d“s
                           pec
                             if
                              icev
                                 ide
                                   nceth
                                       att
                                         hel
                                           ode
                                             sta
                                               rfe
                                                 e

  wo
   uldn
      oth
        aveb
           eenad
               equ
                 atet
                    oat
                      tra
                        ctc
                          omp
                            ete
                              ntc
                                oun
                                  sel
                                    .”55
                                       9U.S
                                          .54
                                            2,55
                                               2

  (
  201
    0). U
        nde
          rPe
            rdu
              e, th
                  elod
                     est
                       arc
                         alc
                           ula
                             tion “
                                  pre
                                    sum
                                      ptiv
                                         ely
                                           ”yi
                                             eld
                                               sa

  “
  rea
    son
      abl
        e”f
          ee.Id
              .at5
                 52.

        A
        cco
          rdi
            ngt
              oth
                eEl
                  eve
                    nthC
                       irc
                         uit
                           ,Pe
                             rdu
                               ean
                                 dth
                                   elo
                                     des
                                       tarm
                                          eth
                                            oda
                                              re

  in
   app
     lic
       abl
         einc
            ommo
               nfu
                 ndc
                   ase
                     s.Mu
                        ran
                          skyv
                             .Go
                               div
                                 aCh
                                   oco
                                     lat
                                       ier
                                         ,In
                                           c.,92
                                               2

  F
  .3d1
     175
       ,11
         94-
           95(11
               thC
                 ir
                  .201
                     9)(
                       “Pe
                         rdu
                           ead
                             dre
                               sse
                                 sfe
                                   e-s
                                     hif
                                       tin
                                         gst
                                           atu
                                             tesa
                                                nd

  s
  aysno
      thi
        nga
          bou
            tth
              eaw
                ardo
                   fat
                     torn
                        ey’
                          sfe
                            esf
                              romac
                                  omm
                                    onf
                                      und
                                        .”)
                                          .How
                                             eve
                                               r,

  th
   eEl
     eve
       nthC
          irc
            uith
               asn
                 eve
                   rco
                     nsi
                       der
                         edth
                            est
                              and
                                ardfo
                                    rap
                                      ply
                                        inga m
                                             ult
                                               ipl
                                                 ier

  wh
   enf
     eesa
        reg
          ove
            rne
              dby CAFAan
                       dth
                         elod
                            est
                              arm
                                eth
                                  odun
                                     der2
                                        8U.S
                                           .C.§

  17
   12(b
      ),a
        sop
          pos
            edt
              olod
                 est
                   aronc
                       ros
                         s-c
                           heck
                              .

        O
        the
          rco
            urt
              sapp
                 lyP
                   erd
                     uei
                       nth
                         isco
                            nte
                              xt.S
                                 eeC
                                   ham
                                     ber
                                       sv. Wh
                                            ir
                                             lpo
                                               olC
                                                 orp
                                                   .,

  98
   0F.
     3d64
        5,6
          65(9
             thC
               ir
                .20
                  20)(
                     app
                       lyi
                         ngP
                           erdu
                              einac
                                  aseg
                                     ove
                                       rne
                                         dbyCAFA
                                               );

  L
  inn
    emanv
        .Vi
          ta-
            Mix Co
                 rp., No
                       .19
                         -399
                            3,20
                               20 WL4
                                    668
                                      561(6
                                          th C
                                             ir
                                              .20
                                                20)

  (
  Perd
     uea
       ppl
         iest
            oaf
              eeun
                 der CAFAaw
                          ard
                            edu
                              nde
                                rth
                                  elo
                                    des
                                      tarm
                                         etho
                                            dan
                                              d

  r
  eve
    rs
     ingm
        ult
          ipl
            ierw
               itho
                  utex
                     cep
                       tio
                         nalc
                            irc
                              ums
                                tan
                                  ces
                                    );Ba
                                       tema
                                          nv. Am
                                               .Mu
                                                 lt
                                                  i-

  C
  inem
     a,I
       nc.
         ,No
           .20
             7CV0
                017
                  1JHNA
                      JWX
                        ,201
                           1 WL1
                               321
                                 3596
                                    ,at*
                                       3(C
                                         .D.C
                                            al
                                             .

  O
  ct
   .11
     ,20
       11)(
          inaco
              upo
                nse
                  tt
                   lem
                     entu
                        nde
                          rCAFAr
                               efu
                                 sin
                                   gtoap
                                       plya m
                                            ult
                                              ipl
                                                ier

  wh
   eret
      her
        ewe
          ren
            o“r
              areo
                 rex
                   cep
                     tio
                       nalc
                          irc
                            ums
                              tan
                                ces
                                  ”asr
                                     equ
                                       ire
                                         dbyP
                                            erd
                                              ue)
                                                .



                                       21
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 23 of 28 PageID 14698




        Th
         erei
            sno
              thi
                ngex
                   cep
                     tion
                        ala
                          bou
                            tthei
                                nju
                                  nct
                                    iver
                                       el
                                        iefth
                                            atw
                                              oul
                                                dsu
                                                  gge
                                                    st

  c
  las
    scou
       nse
         ls
          ’hou
             rlyr
                ate
                  sar
                    ein
                      ade
                        qua
                          tet
                            oat
                              tra
                                ctcom
                                    pet
                                      entc
                                         oun
                                           sel
                                             .Tob
                                                e

  c
  ert
    ain
      ,iti
         sno
           two
             rth$
                47-
                  $58m
                     il
                      lio
                        n.Ev
                           eno
                             neo
                               fcl
                                 assc
                                    oun
                                      sel
                                        s’ow
                                           nexp
                                              ert

  r
  eco
    gni
      zest
         hatt
            hein
               jun
                 ct
                  iver
                     el
                      iefi
                         swo
                           rthc
                              los
                                ert
                                  o $5 m
                                       il
                                        lio
                                          nth
                                            an M
                                               r.

  B
  oed
    eke
      r’s$5
          8mi
            ll
             ionv
                alu
                  at
                   ion
                     ,wh
                       ichc
                          las
                            sco
                              uns
                                elth
                                   ems
                                     elv
                                       esac
                                          know
                                             ledg
                                                eis

  “
  fai
    rlyag
        gre
          ssi
            ve.
              ”Dk
                t.10
                   9-1a
                      t6n
                        .2
                         .

        No
         ton
           lyi
             sanad
                 jus
                   tmen
                      tab
                        ovec
                           las
                             sco
                               uns
                                 el’lo
                                     des
                                       tarim
                                           prop
                                              er,an
                                                  ega
                                                    tiv
                                                      e

  m
  ult
    ipl
      ierm
         ustb
            eap
              pli
                ed soc
                     las
                       scou
                          nse
                            lar
                              eno
                                tpa
                                  idtw
                                     icef
                                        ort
                                          hec
                                            oup
                                              onr
                                                el
                                                 ief
                                                   .

  C
  ham
    ber
      s,9
        80F
          .3da
             t66
               2(“
                 acou
                    rtc
                      ant
                        aketh
                            elo
                              des
                                tarf
                                   ort
                                     hee
                                       nti
                                         rec
                                           ase
                                             ,and

  th
   enu
     sean
        ega
          tiv
            e mu
               lt
                ipl
                  ierto d
                        isco
                           untth
                               ats
                                 umb
                                   eca
                                     useth
                                         elod
                                            est
                                              ar,b
                                                 y

  d
  efin
     it
      ion
        ,in
          clu
            deswo
                rkd
                  oneonb
                       eha
                         lfo
                           fth
                             ecou
                                pon
                                  spo
                                    rt
                                     iono
                                        fth
                                          ese
                                            tt
                                             lem
                                               ent
                                                 ”

  o
  rth
    e“c
      our
        tca
          ntr
            ytop
               ars
                 eth
                   rou
                     ght
                       heb
                         il
                          lab
                            leh
                              our
                                stoa
                                   ppo
                                     rt
                                      ion
                                        ”th
                                          eho
                                            urs

  sp
   ento
      nth
        eco
          upo
            nsv
              ers
                ust
                  hei
                    nju
                      nct
                        iver
                           el
                            ief
                              ).S
                                inc
                                  eth
                                    ein
                                      jun
                                        ct
                                         iver
                                            el
                                             iefi
                                                s

  wo
   rth(
      atb
        est
          )$5 m
              il
               lio
                 n,i
                   tmak
                      esupl
                          esst
                             hanh
                                alfo
                                   fth
                                     eto
                                       ta
                                        l$1
                                          1.1s
                                             et
                                              tlem
                                                 ent

  v
  alu
    e(a
      fte
        rad
          jus
            tin
              gfo
                rred
                   emp
                     tio
                       nra
                         tes
                           ). A
                              ssu
                                ch,a.
                                    45mu
                                       lt
                                        ipl
                                          iersh
                                              oul
                                                dbe

  a
  ppl
    iedt
       ocl
         assco
             uns
               els
                 ’ad
                   jus
                     tedl
                        ode
                          sta
                            r.E
                              vena
                                 ssum
                                    inga
                                       llo
                                         fcl
                                           assc
                                              oun
                                                sel
                                                  s’

  $2
   .6m
     il
      lionl
          ode
            sta
              risn
                 on-
                   dup
                     lic
                       at
                        ive
                          ,th
                            atw
                              oul
                                dal
                                  lowato
                                       ta
                                        llod
                                           est
                                             araw
                                                ardo
                                                   f

  $1
   ,17
     6,91
        8.3
          013




  13
    $2
     ,615
        ,374x,45=$1
                  ,176
                     ,918
                        .30
                          .


                                       22
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 24 of 28 PageID 14699




        A
        ltho
           ught
              heJ
                ohn
                  sonf
                     act
                       orss
                          hou
                            ldno
                               tfa
                                 cto
                                   rin
                                     tot
                                       hee
                                         qua
                                           tionun
                                                dert
                                                   he

  lo
   des
     tarm
        eth
          od,t
             heyw
                oul
                  dno
                    tal
                      lowf
                         oranupw
                               arda
                                  dju
                                    stm
                                      ent
                                        .14
                                            F
                                            act
                                              or8—t
                                                  he

  amo
    unti
       nvo
         lveda
             ndth
                ere
                  sul
                    tso
                      bta
                        ine
                          dist
                             hem
                               ostim
                                   por
                                     tan
                                       tfa
                                         cto
                                           r.Y
                                             et
                                              .cl
                                                ass

  c
  oun
    self
       ai
        ledtop
             rof
               fert
                  hea
                    ggr
                      ega
                        team
                           oun
                             tin
                               volv
                                  edf
                                    ort
                                      heen
                                         ti
                                          rec
                                            las
                                              s,l
                                                ike
                                                  ly

  b
  eca
    uset
       hiss
          et
           tl
            eme
              nti
                sam
                  eret
                     oke
                       npa
                         yme
                           ntr
                             ela
                               tiv
                                 etot
                                    hatamo
                                         unt
                                           .

  V
  III
    . Un
       lessthepa
               rti
                 esam
                    endth
                        ecyp
                           resp
                              rov
                                is
                                 ion,th
                                      ese
                                        tt
                                         lem
                                           entshou
                                                 ldb
                                                   e
      d
      isappro
            ved
        Th
         ela
           stp
             rob
               lem
                 at
                  icp
                    rov
                      is
                       ionint
                            hes
                              et
                               tl
                                eme
                                  nti
                                    sfo
                                      undi
                                         nSe
                                           ct
                                            ionIV
                                                .I.

  R
  ath
    ert
      hana
         tt
          emp
            ttor
               eal
                 loc
                   atefu
                       ndstoc
                            las
                              smem
                                 ber
                                   sifth
                                       eSe
                                         tt
                                          lem
                                            entFu
                                                ndh
                                                  as

  b
  eene
     xha
       ust
         ed,t
            hec
              ypr
                esp
                  rov
                    is
                     ionp
                        urp
                          ort
                            stod
                               is
                                tr
                                 ibu
                                   te$
                                     1mi
                                       ll
                                        iono
                                           rle
                                             sstoa

  c
  har
    ityo
       fCo
         sta
           ’sch
              oos
                ing
                  .Th
                    isp
                      rov
                        is
                         ionsh
                             oul
                               dbem
                                  odi
                                    fiedto(1
                                           )in
                                             clu
                                               det
                                                 he

  e
  nti
    ream
       oun
         tofu
            nexh
               aus
                 tedf
                    und
                      s,(
                        2)p
                          rov
                            idef
                               ora
                                 tle
                                   asto
                                      nea
                                        tt
                                         emp
                                           tto

  d
  is
   tr
    ibu
      tet
        hisam
            oun
              tba
                cktot
                    hec
                      las
                        s,and(
                             3)b
                               edi
                                 rec
                                   teda
                                      tach
                                         ari
                                           tya
                                             lign
                                                ed

  w
  itht
     hei
       nte
         res
           tso
             fth
               ecl
                 assm
                    emb
                      ers
                        ,no
                          tth
                            eira
                               dve
                                 rsa
                                   ryinthel
                                          it
                                           iga
                                             tio
                                               n.S
                                                 ee

  Am
   eri
     canL
        awIn
           st
            itu
              te’
                sPr
                  inc
                    ipl
                      eso
                        fth
                          eLawo
                              fAg
                                gre
                                  gat
                                    eLi
                                      tig
                                        at
                                         ion,§3
                                              .07

  (
  201
    0)(
      “th
        ese
          tt
           lem
             ents
                hou
                  ldp
                    res
                      ump
                        tiv
                          elyp
                             rov
                               idef
                                  orf
                                    urt
                                      herd
                                         is
                                          tr
                                           ibu
                                             tio
                                               nst
                                                 o


  14
    Thef ac
          torsinclude:(1 )“thetim ea ndlaborrequi
                                                red
                                                  , ”(2)“th enovel
                                                                 tya ndd if
                                                                          ficul
                                                                              tyo fthe
  quest
      ions,”(3)“thesk il
                       lr e
                          qu is
                              itetop erfo
                                        rmth elega
                                                 ls erv
                                                      icep rope
                                                              rly
                                                                ,”(4)“th epr e
                                                                             clusionof
  othe
     remp loym entbyth  eattorneydu etoa ccept
                                             anceofth ec a
                                                         se,”(5)“thec u
                                                                      stom aryf ee
                                                                                 ,”(6)
  “wh e
      therthef eeisf ixedo rc ont
                                ingent,”(7)“timelimitat
                                                      ionsimpo sedbyth ec l
                                                                          ie n
                                                                             to ro the
                                                                                     r
  cir
    cum st
         an c
            es,”(8 )“ theamoun  tinvo lveda ndth er e
                                                    sults obta
                                                             ined
                                                                ,”(9 )“ thee xp e
                                                                                rience
                                                                                     ,
  reputa
       tion,anda bi
                  lityo fthea t
                              torneys
                                    , ”(10)“the‘undes
                                                    i r
                                                      abi
                                                        li
                                                         ty ’ofthecase,
                                                                      ”(11 )“th en a
                                                                                   ture
  andlengtho fthep rofess
                        ion a
                            lr e
                               lat
                                 ionsh ip w
                                          iththecl
                                                 ient,”and(12 )“awardsins imila
                                                                              rc ases
                                                                                    .”
  Camd enI,946F  .2da t772n .3(cit
                                 ingJ ohnsonv.G e
                                                orgiaH ighwa yExpre
                                                                  ss,Inc.,488F .2d714,
  717-19(5thC i
              r.1974 )).


                                          23
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 25 of 28 PageID 14700




  p
  art
    ic
     ipa
       tingc
           las
             smemb
                 ersun
                     les
                       stheamo
                             unt
                               sin
                                 vol
                                   veda
                                      reto
                                         osm
                                           al
                                            ltom
                                               ake

  in
   div
     idu
       ald
         is
          tr
           ibu
             tio
               nse
                 con
                   omi
                     cal
                       lyv
                         iab
                           leo
                             roth
                                ers
                                  pec
                                    if
                                     icr
                                       eas
                                         onse
                                            xis
                                              tth
                                                at

  wo
   uld m
       akes
          uchf
             urt
               herd
                  is
                   tr
                    ibu
                      tio
                        nsimp
                            oss
                              ibl
                                eoru
                                   nfa
                                     ir”
                                       );I
                                         nreL
                                            upr
                                              on

  Ma
   rke
     tin
       gan
         dSa
           lesP
              rac
                ti
                 cesL
                    it
                     iga
                       tion,
                           677F
                              .3d2
                                 1,2
                                   5–2
                                     6,31(
                                         1stC
                                            ir
                                             .201
                                                2)

  (
  endo
     rs
      ingt
         heAL
            IPr
              inc
                ipl
                  eswh
                     il
                      eaf
                        fi
                         rmin
                            gac
                              ypr
                                esd
                                  is
                                   tr
                                    ibu
                                      tiona
                                          spr
                                            ovi
                                              dedi
                                                 n

  as
   et
    tlem
       enta
          gre
            eme
              nt)
                ;Kl
                  ierv
                     .El
                       fAt
                         och
                           emN
                             ort
                               hAm
                                 eri
                                   ca,I
                                      nc.
                                        ,65
                                          8F.
                                            3d4
                                              68,

  47
   5-76(
       5thC
          ir
           .20
             11)(
                ci
                 tin
                   g AL
                      IPr
                        inc
                          ipl
                            esw
                              ithap
                                  pro
                                    val
                                      ).F
                                        urth
                                           er,th
                                               ecyp
                                                  res

  d
  is
   tr
    ibu
      tio
        nsho
           uldb
              eex
                clu
                  dedf
                     romth
                         esumf
                             romw
                                hichc
                                    las
                                      scou
                                         nse
                                           lse
                                             ekth
                                                eir

  f
  ees
    inc
      eth
        atamo
            untdo
                esn
                  otd
                    ire
                      ct
                       lyb
                         ene
                           fi
                            tth
                              ecl
                                assm
                                   emb
                                     ers
                                       .

                                   Con
                                     clu
                                       sion

        Th
         ese
           tt
            lem
              ents
                 hou
                   ldn
                     otb
                       eap
                         prov
                            ed w
                               ith
                                 outf
                                    urth
                                       erin
                                          form
                                             at
                                              ion
                                                ,

  in
   clud
      inga
         ctu
           alvo
              uch
                err
                  edem
                     ptio
                        nva
                          lueo
                             fth
                               evo
                                 uch
                                   ers
                                     ,sh
                                       ipp
                                         ingc
                                            ost
                                              s,a
                                                nd

  c
  ove
    reds
       ale
         stax
            .On
              cet
                hisam
                    oun
                      tisd
                         ete
                           rmi
                             ned
                               ,th
                                 ese
                                   tt
                                    lem
                                      entsh
                                          oul
                                            dbe

  d
  isa
    ppro
       vedu
          nde
            rCAFAu
                 nle
                   sst
                     hec
                       las
                         smem
                            ber
                              sta
                                kem
                                  oreu
                                     nde
                                       rth
                                         ese
                                           tt
                                            lem
                                              ent

  th
   anc
     las
       sco
         uns
           el
            .Ift
               heC
                 our
                   tne
                     ver
                       the
                         les
                           sap
                             prov
                                esth
                                   ese
                                     tt
                                      lem
                                        ent
                                          ,its
                                             hou
                                               ld

  a
  ppl
    yCAFA t
          ocl
            assco
                uns
                  els
                    ’pro
                       pos
                         eda
                           tto
                             rney
                                s’f
                                  eesa
                                     sde
                                       scr
                                         ibe
                                           dsu
                                             praan
                                                 d

  r
  edu
    cet
      hemsu
          bst
            ant
              ia
               llys
                  oth
                    atth
                       eex
                         ces
                           sre
                             tur
                               nstot
                                   hec
                                     las
                                       s.F
                                         ina
                                           lly
                                             ,th
                                               isC
                                                 our
                                                   t

  sh
   oul
     dre
       fus
         etoen
             for
               ceth
                  epa
                    rt
                     ies
                       ’at
                         temp
                            ttod
                               isa
                                 vowt
                                    hee
                                      qui
                                        tab
                                          lec
                                            ommo
                                               n

  f
  undd
     oct
       rin
         e’sap
             pli
               cat
                 iont
                    oth
                      eob
                        jec
                          tor
                            s.Tot
                                hee
                                  xte
                                    ntt
                                      heC
                                        our
                                          tdo
                                            esno
                                               tre
                                                 jec
                                                   t

  th
   isp
     rov
       is
        ion
          ,th
            eCou
               rtsh
                  oul
                    dapp
                       lyt
                         hed
                           oct
                             rin
                               einth
                                   esam
                                      efa
                                        shio
                                           ntoc
                                              las
                                                s



                                       24
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 26 of 28 PageID 14701




  c
  oun
    selan
        daw
          ardn
             ofe
               e.



  D
  ate
    d:        M
              arch1
                  ,20
                    21               R
                                     esp
                                       ect
                                         ful
                                           lysu
                                              bmi
                                                tte
                                                  d,

                                     TERRELLHOGANYEGELWEL         ,P.A
                                                                     .
                                     /s/Br ad
                                            leyG .B od
                                                     ifor
                                                        d
                                     BRADLEYG    .BOD IFORD ,ESQ.
                                     Fla
                                       .B  a
                                           rNo .84 897
                                     E-mai
                                         l:b  odi
                                                f o
                                                  rd@ t
                                                      erre
                                                         llhoga
                                                              n.com
                                     kdavid@ te
                                              rrell
                                                  hogan.com
                                      th
                                     8F  loor
                                            ,Bla cks
                                                   toneBu i
                                                          ldi
                                                            ng
                                     233E  a
                                           stB ayStree
                                                     t
                                     Jacksonvil
                                              le,FL3 2202
                                     Tel
                                       :( 904)63 2-2424
                                     Fax:( 9
                                           04)6 32-0549

                                     Mi
                                      kellA.W est
                                     TexasSta
                                            teB arN o
                                                    .24 070832
                                     Email
                                         :mw es
                                              t@ b and
                                                     aslawfi
                                                           rm.com
                                     Rober
                                         tW .Clore
                                     Email
                                         :r c
                                            lore@ bandas
                                                       lawfirm.
                                                              com
                                     TexasSta
                                            teB arN o
                                                    .24 012436
                                     BANDASLAWFIRM   ,P
                                                      .C.
                                     802N .Cara
                                              n cahua
                                                    ,S u
                                                       ite14 0
                                                             0
                                     CorpusChr
                                             isti
                                                ,T exa
                                                     s7 8418
                                     Te
                                      l:( 361
                                            )69 8-
                                                 5 200
                                     Fax
                                       :( 36
                                           1)6 98-5222
                                     Mo
                                      tionforSp e
                                                cialA dmiss
                                                          ionA nt
                                                                ic
                                                                 ipa
                                                                   ted

                                     A
                                     tto
                                       rne
                                         ysf
                                           orA
                                             ust
                                               inVa
                                                  lls




                                       25
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 27 of 28 PageID 14702




  D
  ate
    d:_
      ___
        __
         3_
          /_
           1
           /_
            2_
             0_
              2__
               1 _
                 __
                                           __
                                            ___ _
                                                ________
                                                       ___
                                                         ____
                                           Au
                                            st
                                             inV al
                                                  ls
                                           Ob
                                            jec
                                              tingCla
                                                    ssM em
                                                         ber
Case 3:18-cv-01011-TJC-JRK Document 115 Filed 03/01/21 Page 28 of 28 PageID 14703




                         CERT
                            IFICATEOFSERV
                                        ICE

        Th
         eun
           der
             sign
                edc
                  ert
                    if
                     iest
                        hatt
                           oda
                             yhef
                                il
                                 edth
                                    efo
                                      reg
                                        oin
                                          gdo
                                            cum
                                              enta
                                                 nd

  a
  tt
   ach
     ede
       xhi
         bito
            n ECF w
                  hich w
                       il
                        lse
                          nde
                            lec
                              tro
                                nicno
                                    ti
                                     fic
                                       at
                                        iont
                                           oal
                                             lat
                                               tor
                                                 ney
                                                   s

  r
  egi
    ste
      redfo
          rECF
             -f
              il
               ing
                 .Ad
                   dit
                     ion
                       al
                        ly, acop
                               yoft
                                  heob
                                     jec
                                       tion w
                                            asm
                                              ai
                                               ledv
                                                  ia

  F
  irs
    tCl
      ass M
          ai
           lto(1
               ) Sm
                  ithv
                     .Co
                       staD
                          el M
                             ar,I
                                nc.S
                                   et
                                    tl
                                     eme
                                       nt,S
                                          et
                                           tl
                                            eme
                                              nt

  Adm
    ini
      st
       rato
          r, PO Bo
                 x325
                    9,Po
                       rt
                        land
                           , OR 9
                                720
                                  8-32
                                     59;(2
                                         )Pe
                                           terH
                                              arg
                                                ita
                                                  i,

  Ho
   ll
    and & Kn
           igh
             tLLP
                ,50 N
                    .La
                      uraS
                         tre
                           et
                            ,Su
                              ite3
                                 900
                                   ,Ja
                                     cks
                                       onv
                                         il
                                          le
                                           ,FL32
                                               202
                                                 ;

  a
  nd(
    3)S
      araF
         .Ho
           ll
            ada
              y-To
                 bia
                   s,M
                     cGu
                       ireW
                          ood
                            sLLP
                               ,50N
                                  .La
                                    uraS
                                       tre
                                         et
                                          ,Su
                                            ite

  33
   00,J
      ack
        son
          vil
            le
             ,FL32
                 202
                   .Ou
                     tofana
                          bun
                            dan
                              ceo
                                fcau
                                   tio
                                     n,th
                                        eob
                                          jec
                                            tio
                                              nwi
                                                ll

  b
  eha
    nd-
      del
        ive
          redinth
                eev
                  eni
                    ngtoP
                        ete
                          rHa
                            rgi
                              ta
                               i, Ho
                                   ll
                                    and & Kn
                                           igh
                                             tLLP
                                                ,50 N
                                                    .

  L
  aur
    aSt
      ree
        t,S
          uit
            e39
              00,J
                 ack
                   son
                     vil
                       le
                        ,FL32
                            202a
                               ndS
                                 araF
                                    .Ho
                                      lla
                                        day-
                                           Tob
                                             ias
                                               ,

  M
  cGu
    ireW
       ood
         sLLP
            ,50N
               .La
                 uraS
                    tre
                      et
                       ,Su
                         ite33
                             00,J
                                ack
                                  sonv
                                     il
                                      le
                                       ,FL3
                                          220
                                            2.


                                           Da
                                            ted
                                              :Ma
                                                rch 1,2
                                                      021

                                           /s
                                            /Br
                                              adl
                                                eyG
                                                  .Bo
                                                    difo
                                                       rd
                                           BRADLEYG
                                                  .BODIFORD
                                                          ,ESQ
                                                             .
